20-06526-rdd     Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18      Main Document
                                       Pg 1 of 180



Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10019-6022
Telephone: (212) 318-3000
Telefax: (212) 318-3400
Frank Taylor, Esq.
Francisco Vazquez, Esq.
Julie H. Firestone, Esq.
frank.taylor@nortonrosefulbright.com
francisco.vazquez@nortonrosefulbright.com
julie.firestone@nortonrosefulbright.com
Attorneys for Fidelity & Guaranty Life
Insurance Company

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

______________________________________
In re:                                            Chapter 7

LEON LOWENTHAL,                                   Case No. 19-24115 (RDD)

                        Debtor
_____________________________________

______________________________________

FIDELITY AND GUARANTY LIFE
INSURANCE COMPANY,

                            Plaintiff,

against                                           Adversary Case No. ___________

LEON LOWENTHAL, PROSPERITY LM, INC.,
PW INSURANCE AGENCY CORP., AND
DOES 1-25,

Defendants.
_____________________________________




                                            —1—
 20-06526-rdd          Doc 1       Filed 10/02/20 Entered 10/02/20 21:04:18                        Main Document
                                                Pg 2 of 180



                             ADVERSARY COMPLAINT DETERMINING
                             THAT DEBTS ARE NOT DISCHARGEABLE
                              PURSUANT TO 11 U.S.C. §§ 523(A)(2)(A),
                                    523(A)(4) AND 523(A)(6)




                                            TABLE OF CONTENTS
                                                                                                                   Page
NATURE OF THE ACTION ................................................................................................... 3

JURISDICTION AND VENUE ............................................................................................... 6

FACTS COMMON TO ALL COUNTS ................................................................................... 7

COUNT I (11 U.S.C. § 523(a)(2)(A)).....................................................................................22

COUNT II (11 U.S.C. § 523(a)(4)).........................................................................................25

COUNT III (11 U.S.C. § 523(a)(6)) .......................................................................................27




                                                         —2—
    20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18          Main Document
                                        Pg 3 of 180



                      ADVERSARY COMPLAINT DETERMINING
                      THAT DEBTS ARE NOT DISCHARGEABLE
                       PURSUANT TO 11 U.S.C. §§ 523(A)(2)(A),
                             523(A)(4) AND 523(A)(6)

         Plaintiff Fidelity & Guaranty Life Insurance Company (“FGLIC”), for its Adversary

Complaint against Debtor/Defendant Leon Lowenthal, Defendants PW Insurance Agency Corp.

and Prosperity LM, Inc.,1 and DOES 1-25, and pursuant to Sections 523(a)(2)(A), 523(a)(4), and

523(a)(6) of Title 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et. seq. (the

“Bankruptcy Code”), states and alleges as follows:

                                NATURE OF THE ACTION

         1.    Lowenthal engaged in a massive fraudulent rebating scheme that victimized, among

others, FGLIC, an insurance company, out of no less than $4,485,100.70 in commissions

fraudulently obtained by Lowenthal from FGLIC.2

         2.    In addition, Lowenthal and others fraudulently induced FGLIC to pay all of them

no less than $40,321,386.78 in commissions and bonuses through the submission of false and

fraudulent life insurance applications submitted to FGLIC upon which FGLIC relied in issuing

insurance policies and paying bonuses and commissions to Lowenthal.

         3.    Upon information and belief, Lowenthal funneled the commissions and bonuses

fraudulently obtained from FGLIC to purchase at least three separate properties: the $84.7




1      The term “Lowenthal” as used in this Adversary Complaint refers collectively to Debtor
Leon Lowenthal and his d/b/a’s Defendants PW Insurance Agency Corp. and Prosperity LM,
Inc. The term “L. Lowenthal” refers to Debtor Leon Lowenthal individually.

2      Lowenthal has been sued in at least two other matters prior to the filing of his Petition
here: (i) Visión en Análisis y Estrategia, S.A. de C.V. v. Andersen , 2015 U.S. Dist. LEXIS
96900, 2015 WL 4510772, aff’d, 662 Fed. Appx. 29, 2016 U.S. App. LEXIS 18059; and (ii)
Benjamin Landa v. Leon Lowenthal, Menachem Meisner, and Philip Herzog , Case Nos.
603918/2019; 603932/2019; and 604694/2019).

                                               3
    20-06526-rdd       Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                            Pg 4 of 180



million American Metro Center in Hamilton, New Jersey; 309 Maple Avenue, Linden, New

Jersey; and 370 Jackson Avenue, Scotch Plains, New Jersey (collectively, the “Real Property”).

         4.    To obtain his ill-gotten gains, Lowenthal perpetrated a wide-ranging, complex,

illegal and fraudulent premium financing scheme (“Lowenthal Scheme”) on FGLIC:

               (i)       Lowenthal caused various persons, the so-called “Funders,” 3 to loan
                         money to be used to fund premiums for the purchase of life insurance
                         policies to be issued by FGLIC;

               (ii)      Lowenthal then caused sham trusts to be created

                         (a)    into which the loaned funds were placed;

                         (b)    from which the loaned funds were used to pay the premiums for
                                the life insurance policies to be issued by FGLIC; and

                         (c)    into which the policies issued by FGLIC were to be placed (the
                                “Sham Trusts”);

               (iii)     Menachem Meisner acted as the trustee for many of these Sham Trusts;

               (iv)      After the Sham Trusts were created, Lowenthal submitted to FGLIC:

                         (a)    false and fraudulent life insurance applications; and

                         (b)    premium payments that were improperly and illegally borrowed
                                from the Funders for the sole purpose of obtaining commissions
                                and bonuses from FGLIC by fraudulent means;

               (v)       FGLIC reasonably relied upon the false and fraudulent applications and
                         the premium payments, and FGLIC:

                         (a)    issued an insurance policy into the Sham Trusts for each such
                                insured; and

                         (b)    paid, either directly or indirectly, at least 135% of the premiums to
                                Lowenthal as commissions and bonuses; and

3      These Funders include, but are not limited to, various Claimants who have filed Proofs of
Claim and Adversary Complaints against L. Lowenthal in his bankruptcy case: (i) Dr. Aharon
Gutterman and Batsheva Markowitz (ECF Claim 8-1); (ii) Nachum Feintuch a/k/a Michael
Feintuch (ECF Claim 9-1); (iii) Darren Singer (ECF Claim 10-1); (iv) Alan Rubenstein (ECF
Claim 11-1); and (v) Rockford Holdings Group LLC, Steve Makowsky, and Joe “Yossi”
Davidson (ECF Claim 12-1). The Funders have detailed their participation in the Lowenthal
Scheme in their papers filed with this Court, which are incorporated herein by this reference.

                                                  4
20-06526-rdd          Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                           Pg 5 of 180



               (vi)     Lowenthal, Meisner and others, including possibly the Funders, used the
                        ill-gotten commissions and bonuses to either:

                        (a)    purchase the Real Property for themselves; or

                        (b)     use a portion of the ill-gotten commissions and bonuses to pay
                               premiums on other policies, thereby continuing the Lowenthal
                               Scheme.

       5.      The Lowenthal Scheme is graphically displayed in Exhibit A, which is attached to

the Firestone Declaration, which is filed contemporaneously with this pleading and is

incorporated herein by this reference.

       6.      The relationship of the various parties to the Lowenthal Scheme is further detailed

in the spreadsheet that is attached hereto as Exhibit B to the Firestone Declaration and

incorporated herein by this reference.

       7.      DOES 1-25 are Lowenthal’s co-conspirators, who participated in the Lowenthal

Scheme, in funding the scheme, in acting as trustees, and/or in facilitating and perpetuating the

fraud. As such, DOES 1-25 are jointly and severally liable to FGLIC for the harm described

herein. FGLIC will amend this Adversary Complaint as the identities of the DOE Defendants

may be revealed.

       8.      The debt Lowenthal owes to FGLIC is based on money Lowenthal and his co-

conspirators obtained as a result of the fraud and breaches of fiduciary duty.

       9.      Specifically, Lowenthal owes FGLIC $40,321,386.78.

       10.     This is the amount of the fraudulently obtained commissions and bonuses FGLIC

paid Debtor L. Lowenthal and his co-conspirators pursuant to sales of FGLIC insurance policies

that Lowenthal and his co-conspirators induced by submitting to FGLIC false and fraudulent

applications for life insurance upon which FGLIC reasonably relied.




                                                 5
    20-06526-rdd    Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18            Main Document
                                           Pg 6 of 180



         11.    Lowenthal is jointly and severally liable for this debt, along with his co-

conspirators.

         12.    The debt should be excepted from discharge, and the entire discharge should be denied.

                                   JURISDICTION AND VENUE

         13.    The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1334(b).

         14.    Venue is proper pursuant to 28 U.S.C. § 1409(a).

         15.    This matter is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A) and (I).

         16.    If for any reason this Court determines that all or any portion of this proceeding is

non-core, FGLIC consents to the entry of a final order by this Court that the proceeding is non-

core.

         17.    The deadline for FGLIC to file Objections to L. Lowenthal’s dischargeability of

certain debts has not expired. 4

         18.    As set forth more specifically below and in each Count, L. Lowenthal, PW

Insurance Agency Corp., and Prosperity LM, Inc. (collectively, “Lowenthal”) are liable to

FGLIC in an amount no less than $40,321,386.78, and Debtor L. Lowenthal acted and conspired

with others such that his obligation to pay FGLIC an amount no less than $40,321,386.78 is not

subject to discharge under Sections 523(a)(2)(A), 523(a)(4), and 523(a)(6) of the Bankruptcy

Code.




4      The deadline for filing objections to L. Lowenthal’s discharge is October 5, 2020. See
Notice of Chapter 7 Bankruptcy Case [Docket No. 86].

                                                  6
 20-06526-rdd       Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                           Pg 7 of 180



                             FACTS COMMON TO ALL COUNTS

I.      DEBTOR LEON LOWENTHAL IS THE ALTER EGO OF DEFENDANTS
        PROSPERITY LM, INC. AND PW INSURANCE AGENCY CORP.

        19.     According to the Schedules and Statement of Financial Affairs he filed in his

bankruptcy case, Debtor L. Lowenthal was a principal, officer and/or member of Defendants

Prosperity LM, Inc. and PW Insurance Agency Corp.

        20.     Upon information and belief, L. Lowenthal was acting as the alter ego of

Defendants Prosperity LM, Inc. and PW Insurance Agency Corp. and abusing the corporate form

to perpetrate an intentional fraud on FGLIC. Adherence to the fiction of the existence of

Prosperity LM, Inc. and PW Insurance Agency Corp. as entities separate from L. Lowenthal

would permit an abuse of the corporate privilege, would sanction fraud, and would promote

injustice, if this fiction were allowed to shield L. Lowenthal from the consequences of his

wrongful conduct.

        21.     Upon information and belief, L. Lowenthal failed to observe corporate formalities

and used and transferred funds by and between the companies as he pleased.

II.     DEBTOR LEON LOWENTHAL OWED FGLIC FIDUCIARY DUTIES.

        22.     Until his license was revoked in 2018, L. Lowenthal was a licensed, independent

insurance broker specializing in life, accident and health insurance policies.

        23.     FGLIC is and, at all times material hereto, was in the business of, inter alia,

selling life insurance policies.

        24.     L. Lowenthal was an independent agent appointed by FGLIC to sell life insurance

policies from February 2, 2015 until November 21, 2017.

        25.     On or about February 2, 2015, L. Lowenthal entered into an “Insurance Producer

Agreement” with FGLIC, a true and correct copy of which is attached as Exhibit C to the


                                                    7
 20-06526-rdd      Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18            Main Document
                                          Pg 8 of 180



Firestone Declaration, whereby L. Lowenthal was appointed as, and agreed to act as, an agent for

the purpose of selling insurance policies issued by FGLIC.

       26.     FGLIC relied on L. Lowenthal to act with honesty and integrity.

       27.     L. Lowenthal owed FGLIC fiduciary duties of, inter alia, good faith, fair dealing,

honesty and compliance with the law.

       28.     Pursuant to the Insurance Producer Agreement, L. Lowenthal agreed to and

represented that he would comply with all applicable laws and regulations and with FGLIC’s

internal policies and procedures in procuring prospective insureds, completing and submitting

applications, and making accurate representations. Firestone Decl., Ex. C at p. 1.

       29.     L. Lowenthal also agreed to and represented that he would comply with FGLIC’s

Market Conduct Guide and Code of Ethical Conduct. Firestone Decl., Ex. C at p. 1.

       30.     A true and correct copy of the Code of Ethical Conduct is attached to the

Firestone Declaration as Exhibit D; and a true and correct copy of the Market Conduct Guide is

attached to the Firestone Declaration as Exhibit E.

       31.     The Insurance Producer Agreement, Code of Ethical Conduct, and the Market

Conduct Guide set forth certain duties that Lowenthal owed to FGLIC, including duties with

respect to the submission of truthful and accurate applications. See Firestone Decl., Ex. C at p.

1; Firestone Decl., Ex. D at p. 2; Firestone Decl., Ex. E. at pp. 22-23.

       32.     In selling insurance policies, L. Lowenthal was obligated to, inter alia, (i) disclose

to FGLIC honestly and completely the financial, medical and other pertinent facts upon which

FGLIC would rely in considering, pricing and issuing policies, including whether the premiums

were borrowed; and (ii) disclose honestly and completely the terms of FGLIC’s insurance policies

to prospective insureds. See e.g. Firestone Decl., Ex. E at pp. 22-23.



                                                  8
 20-06526-rdd          Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18          Main Document
                                            Pg 9 of 180



        33.     FGLIC reasonably relied on L. Lowenthal to honestly and accurately disclose all

pertinent information to FGLIC regarding each insured through each life insurance application,

so that FGLIC, inter alia, could fairly assess whether to issue life insurance policies worth

millions of dollars.

III.    LOWENTHAL CONSPIRED TO VIOLATE THE LAW AND HARM FGLIC BY
        DEFRAUDING FGLIC OF COMMISSIONS AND BONUSES.

        34.     Lowenthal was the linchpin of the Lowenthal Scheme, which was a wide-ranging

conspiracy to defraud FGLIC of commissions and bonuses through illegal premium financing

and rebating.

        35.     The Lowenthal Scheme involved the sale of life insurance policies by using sham

loans from the Funders to pay the first-year premiums. See, ftnt. 3, supra.

        36.     By using sham loans from the Funders to pay the first-year premiums, the

insureds obtained “free insurance” since they paid nothing for their policies.

        37.     Through the issuance of fraudulently procured life insurance policies, L.

Lowenthal fraudulently obtained commissions and bonuses from FGLIC and other insurance

companies.

        38.     In issuing these policies, FGLIC reasonably believed that the insureds would

continue to hold the policies for more than one year, paying additional premiums each year.

        39.     Holding the policies for more than one year was critical, since FGLIC paid more

in commissions and bonuses to L. Lowenthal in the first year than it received in premiums.

        40.     As is consistent in the industry, in the ordinary course, FGLIC paid commissions

and bonuses for the sale of “large” policies to its agents in amounts that ranged between 120%

and 155% of the first year premium paid for each insurance policy.




                                                 9
20-06526-rdd       Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                        Pg 10 of 180



       41.     FGLIC, and other insurers, pay these commissions and bonuses with the

expectation that the insureds will keep the policies in force and continue to pay the premiums for

many years.

       42.     Had FGLIC known that the funds were borrowed, then FGLIC: (i) never would

have issued the policies; and (ii) never would have paid the commissions and bonuses.

       43.     Because the fraudulently policies lapsed after a single year, FGLIC and the other

insurers were left holding the bag and additional costs were placed upon insureds to the

detriment of the public good.

       44.     When Lowenthal used the commissions and bonuses to repay the Funders for the

premiums, either directly or indirectly, Lowenthal engaged in a fraudulent and illegal practice

known as “rebating.”

       45.     Rebating is prohibited by the insurance laws of the State of New Jersey, where

Lowenthal sold the FGLIC life insurance policies. See N.J.S.A. §§ 17:29A-15, 17:29-AA-14;

17B:30-13.

       46.     Further, by misrepresenting and intentionally omitting material information on the

life insurance applications that, inter alia, the funds used to pay the premiums were NOT

borrowed, Lowenthal submitted false and fraudulent applications to FGLIC.

       47.     Making false statements on an insurance application is a violation of applicable

insurance laws, regulations, and rules. See, e.g., N.J.S.A. § 2C:21-4.6(a).

       48.     Upon information and belief, the funds Lowenthal swindled from FGLIC were

used to purchase the Real Property.




                                                10
    20-06526-rdd   Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18         Main Document
                                        Pg 11 of 180



         A.     Lowenthal Conspired to Obtain a Series of Sham “Loans” from Funders.

         49.    Lowenthal conspired with numerous Funders to create sham “loans” to fund

premiums for the purchase of FGLIC life insurance policies. 5

         50.    Lowenthal was to repay the Funders out of the commissions and bonuses paid by

FGLIC, together with some interest, and then pocket the difference.

         51.    L. Lowenthal used the commissions and bonuses he fraudulently obtained from

FGLIC, to repay, in part, the sham loans, and pocketed the rest of the commissions and bonuses

himself.

         52.    Presumably because the funding sources dried up, the Lowenthal Scheme

collapsed.

         53.    After the Lowenthal Scheme collapsed, many of the Funders filed actions against

Lowenthal for the unpaid portions of the sham loans, including Adversary Complaints in this

matter.6

         54.    One of the alleged Funders is L. Lowenthal’s father-in-law Philip Herzog

(“Herzog”) who, upon information and belief, is a co-proprietors of Herzog Wine Cellars, a

successful wine company that owns popular wine brands Kedem, Manischewitz, Baron Herzog,

Jeunesse, and Weinstock.

         55.    Funders Dr. Aharon Gutterman (“Dr. Gutterman”), Batsheva Markowitz (the wife

of Dr. Aharon Gutterman) (“Mrs. Gutterman”), Northeast Anesthesia, P.C. (a professional

corporation owned by Dr. Gutterman) and Aharon Gutterman MD PLLC (a limited liability




5        See Footnote 3.
6        See Footnote 1.

                                               11
 20-06526-rdd      Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                        Pg 12 of 180



company owned by Dr. Gutterman)7 sued Herzog and Herzog’s daughter Ricky (who is

Lowenthal’s wife Ricky) in the Supreme Court of the State of New York State, Kings County

(“Kings County Action”).

        56.    Herzog and Ricky Lowenthal removed the Kings County Action to the United

States District Court, Eastern District of New York, where the case is docketed at 1:20-cv-

01082-AMD-LB (“Gutterman”).

        57.    The Gutterman Plaintiffs allege that Lowenthal approached them, as investors, to

provide loans, which were to be used to finance premiums for life insurance policies to be issued

on the lives of Lowenthal clients. Gutterman ECF No. 1-1, ¶¶ 2, 33-40, 54.

        58.    From May 2014 through May 2018, the                   Gutterman Plaintiffs loaned

approximately $3.3 million to Lowenthal for the purchase of life insurance policies. Id. 46, 54,

61.

        59.    This timeframe includes the period during which Lowenthal fraudulently induced

FGLIC into issuing life insurance policies to Lowenthal’s clients.

        60.    Lowenthal allegedly promised that he would repay the loans from commissions

paid to him for the placement of the insurance policies. Id., ¶¶ 4, 33-40.

        61.    According to the Gutterman court filings, Lowenthal repaid only $1,512,162 to

Gutterman of the $3.3 million Gutterman loaned to Lowenthal for the purchase of life insurance

policies.

        62.    According to Gutterman, Lowenthal kept $1,787,838 for himself.

        63.    According to the Complaint in Gutterman, Gutterman advanced $2,871,000

through bank transfers and $448,000 in cash. Id. at ¶ 65.

7     Dr. Gutterman, Mrs. Gutterman, Northeast Anesthesia, P.C. and Aharon Gutterman MD
PLLC shall be collectively referred to herein as “Gutterman.”

                                                12
    20-06526-rdd     Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18             Main Document
                                         Pg 13 of 180



         64.   According to the Gutterman Complaint, Herzog supplied signed checks drawn on

Herzog’s personal bank accounts as collateral and guarantees for the sham loans to fund

insurance premiums. 8 Ex. F at ¶ 9.

         65.   The Gutterman Complaint further alleges that Herzog provided Gutterman with

the following signed checks.

         a.    In or about May 2014, Herzog provided Gutterman a signed check in the amount
               of $50,000;

         b.    In or about June 2014, Herzog provided a signed check in the amount of $85,000;

         c.    In or about November 2016, Herzog provided a signed check in the amount of
               $850,000;

         d.    In or about March 2017, Herzog provided a signed check in the amount of
               $100,000;

         e.    In or about January 2018, Herzog provided a signed check with the amount left
               blank.

Id. at ¶ 66.

         66.   According to Singer, “[Lowenthal] engaged in a fraudulent scheme to obtain

loans from [Singer] as an investor to fund the initial premiums for High End Life Policies.” 9

ECF No. 41, ¶ 31, p. 4.

         67.   Singer alleges that the “investor funds were to be “repaid” out commissions paid

to [Lowenthal] by the Life Companies [like FGLIC]”. Id., ¶ 32, p. 5 (emphasis added).

         68.   From January 1, 2017 through January 3, 2019, “Lowenthal and [Darren Singer, a

Claimant/Plaintiff   here]   entered   into   Agreements   whereby   [Plaintiff    Singer]   loaned

8       Dr. Gutterman further alleges, that when the Lowenthal Scheme collapsed, Dr. Gutterman
attempted to deposit the collateral checks provided by Herzog, but the checks were dishonored
by the applicable banks. (Id. at ¶¶ 17-18.)
9     The term “High End Life Policies” refers to life insurance policies with an annual
premium greater than $25,000. The FGLIC policies sold by Lowenthal have very high
premiums.

                                                13
 20-06526-rdd         Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18        Main Document
                                           Pg 14 of 180



$1,500,500.00 to . . . Lowenthal (“Plaintiff’s Loans”) [for the purchase of High End Life

Policies].” Id., ¶ 29, p. 5.

        69.     According to the Complaint filed against L. Lowenthal with this Court by

Plaintiffs Rockford Holdings Group LLC, Steve Makowsky and Joe “Yossi” Davidson

(“Rockford Plaintiffs”), the Rockford Plaintiffs loaned Lowenthal $1,880,000.00 to perpetuate

the Lowenthal Scheme. ECF. No. 42, ¶¶ 39-44, pp. 5-6.

        70.     In similar fashion, Plaintiff Alan Rubenstein (“Rubenstein”) alleges that from

January 1, 2017 through January 3, 2019, he loaned Lowenthal “at least $818,500.00 . . . .” ECF.

No. 46, ¶ 37, p. 5.

        71.     A demonstrative chart of the various sham loans provided by the known Funders

together with the dates of premiums paid to and policies issued by FGLIC is attached to the

Firestone Declaration as Exhibit B. 10

        B.      Lowenthal Sold R.G. 11 a FGLIC Policy as Part of the Scheme

        72.     Lowenthal sold to R.G., a New Jersey resident, a FGLIC life insurance policy

valued at $4.75 million, which was procured by fraud and breaches of fiduciary duty. 12

        73.     In July 2016, Lowenthal completed a FGLIC life insurance application for R.G.

(the “R.G. Application”), which redacted R.G. Application is attached to the Firestone

Declaration as Exhibit G and incorporated herein by this reference.


10       As discovery is continuing, the chart is by necessity incomplete. Upon information and
belief, there are additional Funders and sham loans that remain unknown.
11       Names of insureds and trustees that are not already in the public record through previous
filings in this case are being redacted to initials only, for privacy purposes.
12      FGLIC has reason to believe that R.G. is Claimant Dr. Aharon Gutterman’s mother.
Interestingly, this policy was purchased at the time Gutterman was loaning money as an investor
to Lowenthal. It would appear that Gutterman cash (Gutterman paid only in cash or wire
transfer) was used to improperly obtain “free insurance” for Dr. Aharon Gutterman’s mother and
to secure the payment of illegal and fraudulent commissions and bonuses to Lowenthal.

                                               14
20-06526-rdd       Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                         Pg 15 of 180



       74.      In the R.G. Application, Lowenthal identified the trustee of the policy as E.B. Id.

       75.      The FGLIC life insurance policy application contains a “Statement of Intent,”

which provides: “It is the Company’s policy that life insurance should only be purchased to

provide protection to those with an insurable interest in the life (lives) of the insured(s). The

Company will not knowingly participate in life insurance sales motivated by a possible sale of

life insurance contracts to a secondary market or participation of investors in life insurance death

benefits.” See, e.g., Firestone Decl., Ex. G at p. 2 (emphasis added).

       76.      Question 2 of the Statement of Intent in the R.G. Application asks: “Will you

borrow money to pay the premium for the life insurance being applied for or have someone else

pay these premiums for you in return for you assigning part or all of the policy values to

someone else?”

       77.      Lowenthal falsely answered this question “NO” in the Application.

       78.      On or about July 28, 2016, L. Lowenthal executed the R.G. Application,

certifying falsely that R.G. was not using funds from a third party in order to pay the insurance

premium.

       79.      Upon information and belief, Lowenthal knew this representation was false when

made because he knew R.G. was paying the premium with funds from a co-conspirator.

       80.      Lowenthal concealed from FGLIC the fact that R.G. was paying the premiums

with funds from a co-conspirator to induce FGLIC to issue the policy to R.G.

       81.      Upon information and belief, Lowenthal also fraudulently concealed from FGLIC

the fact that the R.G. Application was not submitted for purposes of obtaining life insurance, but

rather for the purpose of obtaining commissions and bonuses in excess of the R.G. policy’s first-

year premium.



                                                15
 20-06526-rdd      Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18            Main Document
                                         Pg 16 of 180



       82.     Lowenthal’s false statements in connection with the R.G. Application violated

applicable state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

       83.     Using the mail and wire, Lowenthal delivered the fraudulent application to

FGLIC on or about July 28, 2016.

       84.     In reliance on Lowenthal’s misrepresentations, FGLIC issued a life insurance

policy to R.G. with a value of $4.75 million, and an effective date of September 1, 2016.

       85.     The R.G. Family Trust instruments disclose that E.B. was the Trustee. A true and

correct copy of the Trust is attached hereto as Exhibit H to the Firestone Declaration and is

incorporated herein by this reference.

       86.     In reality, Menachem Meisner acted as Trustee and wired the funds to pay the

premium from the Trust. Firestone Decl., Ex. I.

       87.     On or about September 14 and 29, 2016, Menachem Meisner, acting as purported

trustee for the R.G. Family Trust, wired two payments to FGLIC totaling $917,700 for the first-

year premium for R.G.’s policy. Firestone Decl., Ex. I.

       88.     Menachem Meisner, therefore, was acting as trustee for the policy, rather than

E.B., as Lowenthal represented in the policy application. 13

       89.     Upon information and belief, the Funders funneled money, through a sham

transaction, to R.G. or The R.G. 2016 Family Trust to fund the premium payments.


13      Funder Michael Feintuch alleges in his Objection to Approval of Disclosure Statement
filed in this action “that many of the Debtor’s creditors allege that the Debtor’s insurance
business was nothing more than a Ponzi scheme. In this regard, three (3) actions were
commenced in the Supreme Court of the State of New York, Nassau County: Landa v.
Lowenthal, et al., Index Nos. 603918/2019; 603932/2019; and 604694/2019), which shed light
on the fact the Debtor was not working alone. Rather, Menachem Meisner was a co-borrower on
the insurance loans made to the Debtor. In addition, Philip Herzog, the Debtor’s father in law
and proposed plan funder, served as the guarantor on these loans.” If these allegations are
correct, then Herzog, Meisner and Lowenthal were, in fact, engaged in a conspiracy to defraud
FGLIC. ECF No. 27, ¶ 7, p. 4.
                                                 16
 20-06526-rdd         Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18       Main Document
                                          Pg 17 of 180



        90.     In reliance on Lowenthal’s fraud, FGLIC paid L. Lowenthal, directly or

indirectly, commissions and bonuses of approximately $1.15 million for the fraudulent sale of

the R.G. policy.

        91.     If the allegations of Gutterman are correct, Lowenthal paid a portion of the

commission and bonus payments to the Funders to repay the sham loans that had funded the

premiums and the remainder to Menachem Meisner to purchase the Real Property, while at the

same time the mother of Funder Dr. Gutterman received free insurance.

        92.     Specifically, upon information and belief, on September 21, 2016, September 22,

2016, and October 3, 2016, Lowenthal made three payments totaling $1,061,000 to Funder

Menachem Meisner and/or his company Kindred Enterprises, LLC.

        93.     By paying his commission and bonus payments back to the Funders, Lowenthal

violated applicable law: (i) by unlawfully splitting commissions with an unlicensed person, in

violation of N.J. Stat. Ann. § 17:22A-41d; and (ii) by unlawfully rebating premium payments, in

violation of N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

        94.     R.G. failed to make the second year’s scheduled premium payment.

        95.     FGLIC sent a “Lapse Letter” on or about October 19, 2017, advising R.G. of the

policy’s impending lapse.

        96.     In the Lapse Letter, FGLIC asked R.G. to contact a FGLIC representative to

discuss the policy.

        97.     A representative of FGLIC contacted R.G. on or about November 1, 2017, to

inquire as to the reasons that R.G. would allow the policy to lapse with no value after paying

over $900,000 in premiums during the first year.




                                               17
 20-06526-rdd       Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                         Pg 18 of 180



          98.    R.G. said that she did not want the policy to lapse, and advised that she would

contact Lowenthal.

          99.    L. Lowenthal called FGLIC’s representative on November 9, 2017, and claimed

that he would call again on November 27, 2017, to renew the policy.

          100.   R.G.’s policy was not renewed, nor did FGLIC receive further payment on the

policy.

          101.   FGLIC sent R.G. a Rescission Letter on or about November 29, 2017.

          102.   Lowenthal’s profit of the conspiracy was approximately $230,000 (the difference

between the commission and the first year premium).

          C.     Lowenthal Sold E.F. a FGLIC Policy as Part of the Scheme Using Funds
                 from Dr. Aharon Gutterman

          103.   Lowenthal sold E.F. a FGLIC life insurance policy valued at $5 million, which

was procured by fraud and breaches of fiduciary duty.

          104.   In July 2016, Lowenthal completed a FGLIC life insurance application (the “E.F.

Application”) for E.F., which redacted Application is attached as Exhibit J       to the Firestone

Declaration and is incorporated herein by this reference.

          105.   The owner of the policy was to be the E.F. Trust 2016, which Lowenthal

represented as being a New Jersey entity.

          106.   The E.F. Application asks: “Will you borrow money to pay the premium for the

life insurance being applied for or have someone else pay these premiums for you in return for

you assigning part or all of the policy values to someone else?”

          107.   Lowenthal falsely answered this question “NO” in the Application.

          108.   On or about July 22, 2016, L. Lowenthal executed the E.F. Application, certifying

falsely that E.F. was not using funds from a third party in order to pay the insurance premium.


                                                18
20-06526-rdd       Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18             Main Document
                                        Pg 19 of 180



        109.    Upon information and belief, Lowenthal knew this representation was false when

made because he knew E.F. was paying the premium with funds from a Funder.

        110.    Lowenthal concealed from FGLIC the fact that E.F. was paying the premiums

with funds from a Funder to induce FGLIC to issue the policy to E.F.

        111.    Upon information and belief, Lowenthal also fraudulently concealed from FGLIC

the fact that the E.F. Application was not submitted for purposes of obtaining life insurance, but

rather for the purpose of obtaining commissions and bonuses in excess of the E.F. policy’s first-

year premium.

        112.    Lowenthal’s false statements in connection with the E.F. Application violated

applicable state insurance laws, regulations, and rules. See N.J. Stat. Ann. § 2C:21-4.6(a).

        113.    Using the mail and wire, Lowenthal delivered the fraudulent application to

FGLIC on or about July 22, 2016.

        114.    Unbeknownst to FGLIC, in late October or early November 2016, Dr. Aharon

Gutterman loaned Lowenthal $862,000 for the purpose of purchasing life insurance policies as

part of the Lowenthal Scheme.

        115.    Dr. Aharon Gutterman filed a Proof of Claim against Lowenthal in this

bankruptcy case, in which he attached the $862,000 promissory note. (ECF Claim 8-1 at p. 12 of

16.). The note is undated, but states that L. Lowenthal will repay Dr. Gutterman on November 7,

2016.

        116.    In reliance on Lowenthal’s misrepresentations, FGLIC issued a life insurance

policy to R.G. with a value of $5 million, and an effective date of November 28, 2016.




                                                19
 20-06526-rdd       Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18          Main Document
                                         Pg 20 of 180



          117.   On January 2, 2017 and January 9, 2017, Lowenthal caused two premium

payments totaling $800,550 to be wired to FGLIC to fund the first-year premium for the E.F.

policy.

          118.   In reliance on Lowenthal’s fraud, FGLIC paid L. Lowenthal, directly or

indirectly, commissions and bonuses of approximately $950,000 for the fraudulent sale of the

E.F. policy.

          119.   Upon information and belief, Lowenthal paid most of the commission and bonus

payments back to the Funders to repay the sham loans that had funded the premiums.

          120.   By paying his commission and bonus payments back to the Funders, Lowenthal

violated applicable law: (i) by unlawfully splitting commissions with an unlicensed person, in

violation of N.J. Stat. Ann. § 17:22A-41d; and (ii) by unlawfully rebating premium payments, in

violation of N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

          121.   E.F. failed to make the second year’s scheduled premium payment on the policy.

          122.   FGLIC sent E.F. a “Lapse Letter” on or about January 4, 2018, advising of the

policy’s impending lapse.

          123.   In the Lapse Letter, FGLIC asked E.F. to contact a FGLIC representative to

discuss the policy, including the reason that E.F. would allow the policy to lapse with no value

after paying over $800,000 in premiums during the first year.

          124.   On or about January 18 and 19, 2018, a representative of FGLIC attempted to

contact E.F. by telephone to discuss the policy, but received no response.

          125.   E.F.’s policy was not renewed, nor did FGLIC receive further payment on the

policy.

          126.   FGLIC sent E.F. a Rescission Letter on or about February 26, 2018.



                                                20
 20-06526-rdd       Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18            Main Document
                                         Pg 21 of 180



       127.    Lowenthal’s profit of the conspiracy was approximately $150,000 (the difference

between the commission and the first-year premium).

       128.    Lowenthal sold at least four other FGLIC policies with remarkably similar fact

patterns.

       129.    Upon information and belief, these four policies were also part of the same

conspiracy to defraud FGLIC.

       130.    Information for these four other policies is set forth in Exhibit B, which is

incorporated herein by this reference.

       131.    Each of the four additional FGLIC life insurance policy application completed by

Lowenthal and submitted to FGLIC contained the same “Statement of Intent,” which provides:

“It is the Company’s policy that life insurance should only be purchased to provide protection to

those with an insurable interest in the life (lives) of the insured(s).     The Company will not

knowingly participate in life insurance sales motivated by a possible sale of life insurance

contracts to a secondary market or participation of investors in life insurance death benefits.”

       132.    Each of the four additional policies completed by Lowenthal and submitted to

FGLIC contains the same Question 2 of the Statement of Intent, which asks: “Will you borrow

money to pay the premium for the life insurance being applied for or have someone else pay

these premiums for you in return for you assigning part or all of the policy values to someone

else?” See, e.g., id.

       133.    Each policy application submitted to FGLIC through Lowenthal answered “NO”

in response to this Question 2. See, e.g.:

               a.       R.G. Application, Firestone Decl., Ex. G at p. 2;

               b.       E.F. Application, Firestone Decl., Ex. J at p. 2;



                                                  21
20-06526-rdd          Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18          Main Document
                                          Pg 22 of 180



                c.      S.M. Application, Firestone Decl., Ex. K at p. 2;

                d.      P.U. Application, Firestone Decl., Ex. L at p. 2;

                e.      C.B. Application, Firestone Decl., Ex. M at p. 2;

                f.      A.B. Application, Firestone Decl., Ex. N at p. 3.

       134.     However, for each insurance application Debtors submitted to FGLIC, the

representation that the premiums were not financed through a loan was false.

       135.     By misrepresenting and intentionally omitting material information on the life

insurance applications, Lowenthal submitted false and fraudulent life insurance applications to

FGLIC, in violation of applicable insurance laws, regulations, and rules. See, e.g., N.J.S.A. §

2C:21-4.6(a).

                                             COUNT I

                                   (11 U.S.C. § 523(A)(2)(A))
                                 (AGAINST L. LOWENTHAL)

       136.     FGLIC incorporates by reference herein the allegations contained in the

paragraphs above.

       137.     A debtor may not discharge a debt “for money, property, or services … to the

extent obtained, by … false pretenses, a false representation, or actual fraud ….” 11 U.S.C.

§ 523(a)(2).

       138.     To establish a false representation claim, the law requires that FGLIC show:

                (1)     L. Lowenthal made a false representation or omission of fact,

                (2)     Which L. Lowenthal;

                        (a)    Either knew was false or made with reckless disregard for its truth;
                               and

                        (b)    Made with an intent to deceive;

                (3)     Upon which FGLIC justifiably relied.

                                                 22
20-06526-rdd         Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                         Pg 23 of 180



       139.   To establish an Actual Fraud claim, FGLIC must show:

              (1)      L. Lowenthal made a representation to FGLIC;

              (2)      L. Lowenthal knew the representation was false when it was made;

              (3)      L. Lowenthal made the representation with the intent and purpose to
                       deceive;

              (4)      FGLIC actually and justifiably relied on the representation;

              (5)      FGLIC sustained a loss as a proximate result of its reliance on the
                       representation.

       140.   In identifying debts not subject to discharge, “11 U.S.C. § 523(a)(2)(A) includes

‘debts which arise from the wrongful acts of conspirators and their co-conspirators.’” In re

Dangerfield, 2009 WL 2192648 at * 5 (N.D. Ill. 2009) (citing Aetna Casualty and Surety

Company v. Markarian, 228 B.R. 34, 39 (1st Cir. 1988)).

       141.   “A false representation can be shown through either an express statement or

through an omission where the circumstances are such that disclosure is necessary to correct

what would otherwise be a false impression.” In re Paredes, No. 16-10320 (MG), 2017 WL

2603687, at *5 (Bankr. S.D.N.Y. June 15, 2017).

       142.   L. Lowenthal knowingly made material misrepresentations to FGLIC and omitted

and concealed material facts with the intent to induce FGLIC to pay commissions to Lowenthal.

       143.   In willful disregard of his duties, L. Lowenthal engaged in a massive, fraudulent

premium financing scheme to swindle FGLIC:

              (i)      L. Lowenthal fraudulently misrepresented to FGLIC that he was
                       submitting legitimate and proper applications for the sale of life insurance
                       policies, when, in fact, he was not;

              (ii)     L. Lowenthal intentionally submitted false and fraudulent life insurance
                       applications to FGLIC through the mail and wire, upon which fraudulent
                       applications FGLIC relied in issuing the policies;




                                                23
 20-06526-rdd           Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18         Main Document
                                            Pg 24 of 180



                (iii)     The applications were false and fraudulent in several respects, including,
                          but not limited to: (a) misrepresenting the identity of the person who
                          would act as trustee of the policy; and (b) misrepresenting that the
                          premiums used to purchase each policy were not borrowed from others,
                          which representation turned out to be false when made. Indeed the very
                          papers submitted by Claimants in their Proofs of Claim filed at ECF Claim
                          8-1 through Claim 12-1 establish the fraud; and

                (iv)      As established by the papers and dealings filed by Claimants Dr. Aharon
                          Gutterman and Batsheva Markowitz; Nachum Feintuch a/k/a Michael
                          Feintuch; Darren Singer; Alan Rubenstein; and Rockford Holdings Group
                          LLC, Steve Makowsky, and Joe “Yossi” Davidson, the premiums used to
                          purchase the life insurance policies issued by FGLIC were, in fact, funded
                          by persons other than the insureds (i.e., the Funders), meaning that the
                          insureds did not pay for the policies issued by FGLIC, in violation of,
                          among other things, Lowenthal’s fiduciary duties owed to FGLIC and
                          applicable nonbankruptcy law, including New Jersey’s anti-rebating
                          statute, N.J. Stat. Ann. §§ 17:29A-15, 17:29-AA-14; 17B:30-13.

        144.    L. Lowenthal made these misrepresentations and material omissions knowing that

each was false, and intending that FGLIC would rely on the misrepresentations and material

omissions and then pay Lowenthal the commissions based upon the false and fraudulent

applications.

        145.    L. Lowenthal knew that if he disclosed the true nature of these policy

applications, FGLIC would not have approved them.

        146.    FGLIC’s reliance upon the fraudulent misrepresentations and material omissions

was reasonable and was expected and foreseeable by L. Lowenthal.

        147.    L. Lowenthal caused FGLIC to pay $4,485,110.70 in commissions and bonuses

to Lowenthal, because of FGLIC’s reliance upon L. Lowenthal’s fraudulent misrepresentations

and material omissions.

        148.    In taking these actions, L. Lowenthal perpetrated his part in a conspiracy to obtain

life insurance policies and commissions from FGLIC under false pretenses.




                                                  24
 20-06526-rdd        Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                         Pg 25 of 180



       149.     The conspiracy caused FGLIC to pay $40,321,386.78 in commissions and

bonuses to L. Lowenthal and his co-conspirators.

       150.     Lowenthal is jointly and severally liable for this amount, along with his co-

conspirators.

       151.     L. Lowenthal made the false statements and omissions described in this

Adversary Complaint in furtherance of the conspiracy to defraud FGLIC.

       152.     L. Lowenthal is therefore liable not only for debts caused by his own acts, but

also for debts caused by the acts of others in furtherance of the conspiracy.

       153.     As a result of L. Lowenthal’s fraudulent misrepresentations and material

omissions and FGLIC’s justifiable and reasonable reliance thereon, L. Lowenthal has benefited

both directly and indirectly from, and is indebted to FGLIC for, the total amount of the

commissions and bonuses FGLIC paid pursuant to L. Lowenthal’s and his co-conspirators’ sales

of FGLIC policies.

       154.     This amount equals $40,321,386.78.

                                            COUNT II

                                    (11 U.S.C. § 523(A)(4))
                                 (AGAINST L. LOWENTHAL)

       155.     FGLIC incorporates by reference herein the allegations contained in the

paragraphs above.

       156.     11 U.S.C. § 523(a)(4) states that a debtor cannot be discharged from any debt “for

fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

       157.     FGLIC must prove the elements of a 11 U.S.C. § 523(a)(4) claim, which are that

L. Lowenthal committed:




                                                 25
 20-06526-rdd        Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18            Main Document
                                         Pg 26 of 180



               (1)     Fraud or defalcation (mere deficit from misconduct with knowledge of or
                       gross recklessness to improper behavior) while acting as a fiduciary;

                       (a)    A fiduciary relationship existed between L. Lowenthal and FGLIC
                              before the debt at issue arose;

                       (b)    Defalcation consists of a breach of fiduciary duty which relates to
                              the handling of funds such as positive fraud, fraud in fact, bad
                              faith, moral turpitude, or some other intentional wrong;

                       (c)    Requires at least a subjective, criminal level of recklessness.

               (2)     Embezzlement; or

               (3)     Larceny.

       158.    L. Lowenthal signed an Insurance Producer Agreement with FGLIC, prior to

Lowenthal’s receipt of the fraudulently obtained commissions that are the basis for Lowenthal’s

debt to FGLIC.

       159.    L. Lowenthal owed FGLIC fiduciary duties as FGLIC’s agent, including but not

limited to duties of care and loyalty, including compliance with the Producer Agreement, the

Ethical Code of Conduct, the Market Conduct Guide, and with applicable insurance laws, rules

and regulations.

       160.    L. Lowenthal also possessed superior knowledge about the fraudulent nature of

the life insurance applications policies he was preparing.      FGLIC relied on L. Lowenthal to

submit to FGLIC an honest and accurate life insurance application, so FGLIC could fairly

evaluate whether to issue a policy to the prospective insured. Yet L. Lowenthal knew, and

FGLIC did not know, that the subject life insurance applications were false and fraudulent and

contained L. Lowenthal’s material misrepresentations of fact.

       161.    L. Lowenthal breached those duties through the fraud described above.

       162.    L. Lowenthal’s fraud involved the handling of funds: namely, the premium

payments used for life insurance applications and the commissions received from FGLIC.

                                                26
 20-06526-rdd         Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18            Main Document
                                          Pg 27 of 180



       163.     L. Lowenthal’s fraud caused FGLIC to pay $4,485,110.70 in commissions to L.

Lowenthal.

       164.     In taking these actions, L. Lowenthal perpetrated his part in a conspiracy to obtain

life insurance policies and commissions from FGLIC under false pretenses.

       165.     The conspiracy caused FGLIC to pay $40,321,386.78 in commissions and

bonuses to L. Lowenthal and his co-conspirators.

       166.     Lowenthal is jointly and severally liable for this amount, along with his co-

conspirators.

       167.     L. Lowenthal displayed a criminal level of recklessness in his false statements and

fraudulent acts in order to obtain commissions from FGLIC and committed numerous violations

of applicable insurance laws.     See, e.g., N.J.S.A. §§ 2C:21-4.6(a), 17:29A-15, 17:29-AA-14,

17B:30-13.

                                            COUNT III

                                    (11 U.S.C. § 523(A)(6))
                                 (AGAINST L. LOWENTHAL)

       168.     FGLIC incorporates by reference herein the allegations contained in the

paragraphs above.

       169.     A debtor may not discharge a debt arising from willful and malicious injury to

another entity or to the property of another entity. 11 U.S.C. § 523(a)(6).

       170.     FGLIC must prove the elements of a § 523(a)(6) claim, which are:

                (1)     L. Lowenthal caused an injury;

                (2)     L. Lowenthal’s actions were willful (i.e. deliberate or intentional); and

                (3)     L. Lowenthal’s actions were malicious (i.e. in conscious disregard of
                        one’s duties or without just cause or excuse).



                                                 27
 20-06526-rdd         Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                          Pg 28 of 180



       171.     L. Lowenthal caused approximately $4.5 million in injury to FGLIC through ill-

gotten commissions arising out of Lowenthal’s sales of FGLIC policies.

       172.     In taking these actions, L. Lowenthal perpetrated his part in a conspiracy to obtain

life insurance policies and commissions from FGLIC under false pretenses.

       173.     The conspiracy caused FGLIC to pay $40,321,386.78 in commissions and

bonuses to L. Lowenthal and his co-conspirators.

       174.     Lowenthal is jointly and severally liable for this amount, along with his co-

conspirators.

       175.     As described above, L. Lowenthal acted willfully, deliberately, and intentionally

in making the false statements described above to obtain these commissions and bonuses, as part

of an overall conspiracy to defraud insurers like FGLIC.

       176.     As described above, L. Lowenthal intended for his actions to inflict injury upon

FGLIC, or he knew with a substantial degree of certainty that his actions would inflict injury

upon FGLIC.

       177.     As described above, L. Lowenthal acted maliciously towards FGLIC and acted in

conscious disregard of his duties to FGLIC and his duties under applicable insurance laws, rules

and regulations.

                                            COUNT IV

                                          FRAUD
                                (AGAINST ALL DEFENDANTS)

       178.     FGLIC incorporates by reference herein the allegations contained in the

paragraphs above.

       179.     To establish fraud, FGLIC must show:

                (1)     Defendants made a representation to FGLIC;


                                                 28
 20-06526-rdd        Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18         Main Document
                                           Pg 29 of 180



               (2)     Defendants knew the representation was false when it was made;

               (3)     Defendants made the representation with the intent and purpose to
                       deceive;

               (4)     FGLIC actually and justifiably relied on the representation;

               (5)     FGLIC sustained a loss as a proximate result of its reliance on the
                       representation.

       180.    As set forth above, Defendants, including Lowenthal: (i) knowingly made

material misrepresentations to FGLIC; (ii) omitted and concealed material facts from FGLIC;

and (iii) prepared and submitted false and fraudulent life insurance applications and other papers,

including trust documents, with the intent to induce FGLIC to pay commissions and bonuses to

Lowenthal and others, which commissions and bonuses were pocketed, in part, by Lowenthal,

and distributed, in part, to Lowenthal’s co-conspirators, DOES 1-25.

       181.    Defendants fraudulently misrepresented to FGLIC that the insurance applications

submitted to FGLIC were legitimate and proper applications for the sale of life insurance

policies, when, in fact, they were not.

       182.    The applications were false and fraudulent in several respects, including, but not

limited to: (a) misrepresenting the identity of the person who would act as trustee of the policy;

and (b) misrepresenting that the premiums used to purchase each policy were not borrowed from

others, which representations turned out to be false when made.

       183.    Defendants made these misrepresentations and material omissions knowing that

each was false, and intending that FGLIC would rely on the misrepresentations and material

omissions and then pay Lowenthal and others the commissions and bonuses based upon the false

and fraudulent applications.

       184.    FGLIC’s reliance upon the fraudulent misrepresentations and material omissions

was reasonable and was expected and foreseeable by Defendants.

                                                29
 20-06526-rdd        Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                         Pg 30 of 180



        185.   Defendants caused FGLIC to pay $40,321,386.78 in commissions and bonuses to

Lowenthal and others, which amounts were pocketed, in part, by Lowenthal, and distributed, in

part, to Lowenthal’s co-conspirators, DOES 1-25.

        186.   Defendants are jointly and severally liable for this amount.

                                           COUNT V

                                   CIVIL CONSPIRACY
                               (AGAINST ALL DEFENDANTS)

        187.   FGLIC incorporates by reference herein the allegations contained in the

paragraphs above.

        188.   To establish civil conspiracy, FGLIC must show:

               (1)     Defendants are two or more people who;

               (2)     Made an agreement to act together;

               (3)     With the intention to accomplish an unlawful goal with the purpose of
                       harming another;

               (4)     That resulted in damages to FGLIC.

        189.   As set forth above, as part of the Lowenthal Scheme, Defendants conspired with

each other to violate the law and harm FGLIC by, inter alia, (i) preparing and submitting to

FGLIC false and fraudulent insurance applications and other papers, including trust documents;

and (ii) unlawfully rebating insurance premiums to repay the co-conspirators, either directly or

indirectly.

        190.   The result of the conspiracy was that FGLIC was fraudulently induced to pay

$40,321,386.78 in commissions and bonuses to Lowenthal and others, which amounts were

pocketed, in part, by Lowenthal, and distributed, in part, to Lowenthal’s co-conspirators.




                                                30
20-06526-rdd     Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                       Pg 31 of 180



       WHEREFORE, FGLIC prays for:

           1. Entry of a judgment in its favor and against Defendants, jointly and severally, in

              an amount not less than $40,321,386.78, plus pre- and post-judgment interest,

              attorney’s fees and costs;

           2. Entry of an Order and Judgment finding that Debtor Leon Lowenthal’s debts to

              FGLIC in an amount not less than $40,321,386.78, as described herein are not

              dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A), 11 U.S.C. § 523(a)(4), and

              11 U.S.C. § 523(a)(6); and

           3. For any further relief the Court deems just and proper.

Dated: October 2, 2020                        Respectfully submitted,

                                              Fidelity & Guaranty Life Insurance Co.



                                              By: /s/ Frank Taylor
                                              Frank Taylor, Esq.
                                              Francisco Vazquez, Esq.
                                              Julie H. Firestone, Esq. (admitted pro hac vice)
                                              Norton Rose Fulbright US LLP
                                              1301 Avenue of the Americas
                                              New York, NY 10019-6022
                                              Telephone: (212) 318-3000
                                              Telefax: (212) 318-3400
                                              frank.taylor@nortonrosefulbright.com
                                              francisco.vazquez@nortonrosefulbright.com
                                              julie.firestone@nortonrosefulbright.com

                                              Attorneys for Fidelity & Guaranty Life
                                              Insurance Company




                                              31
 20-06526-rdd         Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18           Main Document
                                            Pg 32 of 180


NORTON ROSE FULBRIGHT US LLP
1301 Avenue of the Americas
New York, NY 10019-6022
Telephone: (212) 318-3000
Telefax: (212) 318-3400
Frank A. Taylor, Esq.
Francisco Vazquez, Esq.
Julie H. Firestone, Esq. (admitted pro hac vice)
frank.taylor@nortonrosefulbright.com
francisco.vazquez@nortonrosefulbright.com
julie.firestone@nortonrosefulbright.com
Attorneys for Fidelity & Guaranty Life
Insurance Company

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                       Chapter 11

 LEON LOWENTHAL,                                              Case No. 19-24115 (RDD)


                                   Debtor




          DECLARATION OF JULIE H. FIRESTONE IN SUPPORT OF
    ADVERSARY COMPLAINT FILED BY CREDITOR FIDELITY & GUARANTY
                    LIFE INSURANCE COMPANY

          I, Julie H. Firestone, declare as follows:

          1.      I am an attorney at Norton Rose Fulbright US, LLP and am one of the attorneys

representing Fidelity & Guaranty Life Insurance Company (“FGLIC”) in this matter.

          2.      Attached hereto as Exhibit A is a demonstrative exhibit that depicts the flow of

funds in the “Lowenthal Scheme,” as set forth in FGLIC’s Adversary Complaint Determining That

Debts Are Not Dischargeable Pursuant to 11 U.S.C. §§ 523(a)(2)(A), 523(a)(4) AND 523(a)(6),

which is being filed contemporaneously herewith.

          3.      Attached hereto as Exhibit B is a demonstrative exhibit in the form of a spreadsheet

of the various persons, entities, and insurance policies at issue in the “Lowenthal Scheme,”

100968429.1                                            - 1-
 20-06526-rdd       Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18            Main Document
                                         Pg 33 of 180


including the dates of premiums paid on the various FGLIC life insurance policies sold by

Lowenthal and the dates and amounts of various sham loans provided by the known Funders.

        4.       Attached hereto as Exhibit C is a true and correct copy of Debtor Leon Lowenthal’s

Insurance Producer Agreement with FGLIC.

        5.       Attached hereto as Exhibit D is a true and correct copy of a FGLIC’s Code of

Ethical Conduct.

        6.     Attached hereto as Exhibit E is a true and correct copy of a FGLIC’s Market

Conduct Guide.

        7.     Attached hereto as Exhibit F is a true and correct copy of the Complaint filed by

Dr. Aharon Gutterman, Batsheva Markowitz, Northeast Anesthesia, P.C. and Aharon Gutterman

MD PLLC against Philip Herzog and Ricky Lowenthal.

        8.     Attached hereto as Exhibit G is a true and correct copy of the life insurance

application for “R.G.,” which has been redacted for privacy.

        9.       Attached hereto as Exhibit H is a true and correct copy of the R.G. Family Trust,

which has been redacted for privacy.

        10.      Attached hereto as Exhibit I is a true and correct copy of records of wire payments

made to FGLIC as premium payments for the R.G. life insurance policy.

        11.    Attached hereto as Exhibit J is a true and correct copy of a FGLIC life insurance

application for “E.F.,” which has been redacted for privacy.

        12.    Attached hereto as Exhibit K is a true and correct copy of the life insurance

application for “S.M.,” which has been redacted for privacy.

        13.    Attached hereto as Exhibit L is a true and correct copy of life insurance application

for “P.U.,” which has been redacted for privacy.



100968429.1                                     - 2-
 20-06526-rdd      Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18                Main Document
                                         Pg 34 of 180


        14.    Attached hereto as Exhibit M is a true and correct copy of life insurance application

for “C.B.,” which has been redacted for privacy.

        15.    Attached hereto as Exhibit N is a true and correct copy of life insurance application

for “A.B.,” which has been redacted for privacy.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 2nd day of October, 2020 in Minneapolis, Minnesota.



                                              /s/ Julie H. Firestone




100968429.1                                     - 3-
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 35 of 180




                            EXHIBIT A
                                                                      United States Bankruptcy Court
                                        20-06526-rdd     Doc 1     Filed 10/02/20
                                                                       Southern      Entered
                                                                                 District      10/02/20
                                                                                          of New York 21:04:18             Main Document
                                                                                Pg  36  of 180
                                                                       In re Leon Lowenthal, Debtor
                                                                             Case No. 19-24115

               Funder

                                             $ 917,700
                                                                                                                                                   RG
                                                                                                                                                (Insured)
                                                                        The RG 2016 Family Trust
                                                                          Menachem Meisner 1
      Menachem Meisner                                                      (Funding Trustee)
   (Kindred Enterprises, LLC)
                                                                                                                        $ 917,700
                                                                                                                        Premium 2
                      $ 1,061,000   4
                                                                                  False Application
                                                                                     07/28/2016                                                  FGLIC

            Debtor                                                                   $ 963,585    3


        Leon Lowenthal                                                                                                                                 $ 458,850
d/b/a PW Insurance Agency Corp.
                                                                                                                                           Brokerage Insurance
                                                                                      $ 183,540   3
                                                                                                                                                Partners

                                                                                                                                                         $137,655   3




KEY:                                                                                                                                          HBM Life, Inc.
          Transaction                                    1) EB was disclosed as the trustee.
          FGLIC Insurance Policy                         2) Two payments were made: 09/14/2016 and 09/29/2016.                                (Tzvie Leifer)
                                                         3) Payments on two separate occasions.
                                                         4) Three payments were made: 09/21/2016, 09/22/2016 and 10/03/2016.               EXHIBIT A
       CONFIDENTIAL
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 37 of 180




                            EXHIBIT B
                                                                                                                               20-06526-rdd                                                               Doc 1                                   Filed 10/02/20 Entered 10/02/20 21:04:18                                                                                                                                                           Main Document
                                                                                                                                                                                                                                                              Pg 38 of 180

                                                                                                                                                                                                                                                                                                             United States Bankruptcy Court
                                                                                                                                                                                                                                                                                                              Southern District of New York
                                                                                                                                                                                                                                                                                                              In re Leon Lowenthal, Debtor
                                                                                                                                                                                                                                                                                                                Case No. 19-24115 (RDD)

                                                                                                                                                                                                                                                                                                             Lowenthal Policies Money Flow
                                                                                                                                                                                                                                                                                                              (Sorted by Date of Issuance)


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Entity 3 to                Date
                                                                                                                                                                                                                                    Financial                                                                                                                                                                                                                                                                                        Entity 1 to                                   Entity 2 to
                                                                                                                                                                                                                                                                                                                                                                             Date    Entity 1 to                                                                                                  Which A     Amount of Portion of                                 Date Portion                        Amount of GA/ Date Portion
                                                                                                                                                                                                                                   Institution                                     FGLIC                                                             FGLIC Bonus                                     Amount of     Date Portion of           Entity 2 to Which   Amount of     Date Portion of                                        Which A      Amount of GA/                    Which A
                     Application                                Lapse                                                                                                                                                                                            Date                            Date FGLIC               FGLIC       Date FGLIC                            FGLIC Which A Portion                                                                                                 Portion of   Writing     Writing                                  of GA/ IMO                            IMO         of GA/ IMO
                                                   Date of                   Application      Writing     Trust Name;                                                         Amount         Date                                   Remitting                                   Commission                       GA/                                  Paid to GA/                                   Writing Agent  Writing Agent               A Portion of     Writing Agent   Writing Agent                                      Portion of GA/ IMO Commission                 Portion of GA/
       Insured          Date         Policy No.                Effective                                                         Trustee              Source of Funds                                                                             Premium Paid Premium                         Commission Paid       Commission Paid Commission Paid                        Bonus of Writing Agent                                                                                                 Writing      Agent      Agent                                   Commission &                        Commission & Commission &
                                                  Issuance                  Submitted By      Agent       Date Formed                                                         Funded        Funded                                  Premium                                    Paid to Writing                  IMO                                      IMO                                       Commission Paid   Commission               Writing Agent    Commission Paid Commission Paid                                          IMO        & Bonus Paid to                    IMO
                    (Date Signed)                                Date                                                                                                                                                                                            Paid                          to Writing Agent        to GA/ IMO      to GA/ IMO                           Paid to  Commission                                                                                                    Agent     Commission Commission                                 Bonus Paid to                       Bonus Paid to Bonus Paid to
                                                                                                                                                                                                                                   Payment to                                    Agent (A)                                                                                                            to Entity     Paid to Entity           Commission Paid      to Entity       to Entity                                        Commission &        Entity                    Commission &
                                                                                                                                                                                                                                                                                                                                                                           GA/ IMO      Paid                                                                                                     Commission Paid to Entity Paid to                                     Entity                             Entity         Entity
                                                                                                                                                                                                                                     FGLIC                                                                                                                                                                                                                                                                                          Bonus Paid                                    Bonus Paid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Paid                   Entity

M, S                   12/10/15       L***30       06/02/16                Atlantic        Leon          SM Family       SF; Lakewood, NJ 08701                                                                                 TD Bank, NA       $   788,400.00   06/20/16;   $   827,820.00    06/22/16;     BIP   $      157,680.00        06/22/16;   $   236,520.00            Kindred             $    689,000.00    06/27/16;         Leon Ricky          $   133,000.00    06/28/16                                                HBM Life, Inc   $   118,260.00   06/28/16;   PW Insurance   $   157,680.00   07/12/16;
                                                                           Insurance       Lowenthal     Trust;                                                                                                                 Glastonbury, CT                    08/11/16                      08/16/16                                     06/24/16;                             Enterprises LLC                        08/19/16          Lowenthal                                                                                                                      07/12/16;   Agency Corp                     09/19/16
                                                                           Brokerage                     December 7,                                                                                                                                                                                                                          08/16/16                                                                                                                                                                                                                      09/19/16
                                                                                                         2015



U, P                   03/17/16       L***20       07/13/16     10/13/17                   Leon          PU 2016 Family MA; Lakewood, NJ                                                                                        TD Bank, NA       $   597,600.00   07/19/16;   $   627,480.00    07/29/16;     BIP   $      119,520.00        07/29/16;   $   179,280.00            Kindred             $    630,500.00    08/02/16;                                                                                                       HBM Life, Inc   $    89,640.00   08/15/16;   PW Insurance   $   119,520.00   08/15/16;
                                                                                           Lowenthal     Trust; February 08701                                                                                                                                     08/04/16                      08/09/16                                     08/09/16                              Enterprises LLC                        08/12/16                                                                                                                                         09/19/16    Agency Corp                     09/19/16
                                                                                                         2, 2016



B, C                   07/18/16       L***08       08/13/16                                Leon          CB 2016 Family IZ; Fort Lee, NJ 07024;                                                                                 TD Bank, NA       $   355,200.00   08/31/16;   $   372,960.00    09/02/16;     BIP   $       71,040.00        09/02/16;   $   106,560.00            Kindred             $    288,000.00    09/07/16;   (E)                                                                                                 HBM Life, Inc   $    53,280.00   10/13/16    PW Insurance   $    71,040.00   10/13/16
                                                                                           Lowenthal     Trust; June 15,                                                                                                        Glastonbury, CT                    09/15/16                      09/20/16                                     09/20/16                              Enterprises LLC                        09/22/16                                                                                                                                                     Agency Corp
                                                                                                         2016



G, R                   07/28/16       L***65       09/01/16                Atlantic        Leon          The RG 2016     EB; Piscataway, NJ 08854                                                                               TD Bank, NA       $   917,700.00   09/14/16;   $   963,585.00    09/19/16;     BIP   $      183,540.00        09/19/16;   $   275,310.00            Kindred             $   1,061,000.00   09/21/16;   (E)                                                                                                 HBM Life, Inc   $   137,655.00   10/13/16;   PW Insurance   $   183,540.00   10/13/16;
                                                                           Insurance       Lowenthal     Family Trust;                                                                                                          Glastonbury, CT                    09/29/16                      10/05/16                                     10/05/16                              Enterprises LLC                        09/22/16;                                                                                                                                        11/17/16    Agency Corp                     11/17/16
                                                                           Brokerage                     July 15, 2016                                                                                                                                                                                                                                                                                                     10/07/16



F, E                   07/22/16       L***06       11/28/16                                Leon          The EF Trust    DF; Mahwah, NJ 07495       Aharon Gutterman      $    862,000.00 Approx. late     (POC 8-1, pg 12)     TD Bank, NA       $   800,550.00   01/02/17;   $   840,577.50    01/13/17      BIP   $      160,110.00        01/13/17    $   240,165.00            Prosperity LM       $     75,000.00    01/08/17          Business One        $    72,250.00    01/19/17      CNM            $ 700,000.00   01/19/17;   HBM Life, Inc   $    40,027.51   01/24/17    PW Insurance   $   107,857.51   02/09/17
                                                                                           Lowenthal     2016; June 1,                                                                      October                                                                01/09/17                                                                                                         Inc                                                      Consultants, Inc.                                   Services Inc                  01/20/17                                                 Agency Corp
                                                                                                         2016                                                                               2016 or
                                                                                                                                                                                             early
                                                                                                                                                                                           November
                                                                                                                                                                                             2016




B, A                   08/23/16       L***86       12/28/16                Atlantic        Leon          AB 2016 Trust; YB; Teaneck, NJ 07512                                                                                   Wells Fargo SF    $   812,084.00   01/30/17    $   852,688.20    02/01/17      BIP   $      162,416.80        02/01/17    $   243,625.20            Kindred             $    352,150.00    02/03/17;         CNM Services Inc    $   500,000.00    02/13/17                                                HBM Life, Inc   $    40,604.20   02/09/17
                                                                           Insurance       Lowenthal     August 8, 2016                                                                                                                                                                                                                                                             Enterprises LLC                        02/06/17
                                                                           Brokerage; 1265
                                                                           Cottage Drive;
                                                                           Harrisburg, PA
                                                                           17112




                                                                                                                                                    Aaron Simon           $    165,000.00                        (B)
                                                                                                                                                    Aharon Gutterman      $     50,000.00   04/29/14        (POC 8-1, pg 6)
                                                                                                                                                    Aharon Gutterman      $    108,000.00   03/2017        (POC 8-1, pg 13)
                                                                                                                                                    Aharon Gutterman      $    750,000.00    6/2014         (POC 8-1, pg 7)
                                                                                                                                                    Aharon Gutterman      $     19,000.00   06/30/14        (POC 8-1, pg 8)
                                                                                                                                                    Aharon Gutterman      $    110,000.00   06/30/14        (POC 8-1, pg 9)
                                                                                                                                                    Aharon Gutterman      $     30,000.00   06/30/14        (POC 8-1, pg 9)
                                                                                                                                                    Aharon Gutterman      $     25,000.00   07/17/14       (POC 8-1, pg 10)
                                                                                                                                                    Aharon Gutterman      $     85,000.00   05/22/14       (POC 8-1, pg 11)
                                                                                                                                                    Aharon Gutterman      $     65,000.00   09/18/17       (POC 8-1, pg 14)
                                                                                                                                                    Aharon Gutterman      $     25,000.00   11/07/17       (POC 8-1, pg 15)
                                                                                                                                                    Aharon Gutterman      $     30,000.00   12/15/17       (POC 8-1, pg 16)
                                                                                                                                                    Aharon Gutterman      $     65,000.00   12/18/17       (POC 8-1, pg 16)
                                                                                                                                                    Alan Rubenstein       $    200,000.00   09/05/17       (POC 11-1, pg 2)
                                                                                                                                                    Alan Rubenstein       $    200,000.00   09/18/17       (POC 11-1, pg 3)
                                                                                                                                                    Alan Rubenstein       $    200,000.00   12/07/17       (POC 11-1, pg 4)
                                                                                                                                                    Alan Rubenstein       $    225,000.00   01/16/18       (POC 11-1, pg 5)
                                                                                                                                                    Alan Rubenstein       $    138,000.00   02/13/18       (POC 11-1, pg 7)
                                                                                                                                                    Alan Rubenstein       $    138,000.00   01/13/18       (POC 11-1, pg 8)
                                                                                                                                                    Alan Rubenstein       $    200,000.00   04/17/18       (POC 11-1, pg 9)
                                                                                                                                                    Alan Rubenstein       $    225,000.00   03/14/18     (POC 11-1, pg 11-12)

                                                                                                                                                    Alan Rubenstein       $    225,000.00   05/01/18     (POC 11-1, pg 13-14)

                                                                                                                                                    Alan Rubenstein       $    300,000.00   06/04/18     (POC 11-1, pg 15-16)

                                                                                                                                                    Alan Rubenstein       $    487,000.00   06/14/18     (POC 11-1, pg 17-18)

                                                                                                                                                    Alan Rubenstein       $    100,000.00   07/02/18     (POC 11-1, pg 19-20)

                                                                                                                                                    Alan Rubenstein       $    500,000.00   07/03/18     (POC 11-1, pg 21-22)

                                                                                                                                                    Alan Rubenstein       $    200,000.00   07/15/18       (POC 11-1, pg 23)
                                                                                                                                                    Alan Rubenstein       $    875,000.00   08/01/18     (POC 11-1, pg 24-25)

                                                                                                                                                    Alan Rubenstein       $    487,000.00   10/19/18      (POC 11-1, pg 26)
                                                                                                                                                    Alan Rubenstein       $    360,000.00   10/31/18      (POC 11-1, pg 27)
                                                                                                                                                    Alan Rubenstein       $    430,000.00   11/06/18      (POC 11-1, pg 28)
                                                                                                                                                    Alan Rubenstein       $    500,000.00   01/03/19      (POC 11-1, pg 30)
                                                                                                                                                    Avi Lehman            $    185,000.00                       (B)
                                                                                                                                                    Benjamin Landa        $    420,000.00   10/23/18            (D)                                                                                                                                                                 Deposit for
                                                                                                                                                                                                                                                                                                                                                                                    American Metro
                                                                                                                                                                                                                                                                                                                                                                                    Center, in
                                                                                                                                                                                                                                                                                                                                                                                    Hamilton, NJ and
                                                                                                                                                                                                                                                                                                                                                                                    other real estate
                                                                                                                                                                                                                                                                                                                                                                                    ventures located
                                                                                                                                                                                                                                                                                                                                                                                    at 309 Maple
                                                                                                                                                                                                                                                                                                                                                                                    Avenue, Linden,
                                                                                                                                                                                                                                                                                                                                                                                    NJ and 370
                                                                                                                                                                                                                                                                                                                                                                                    Jackson Ave,
                                                                                                                                                                                                                                                                                                                                                                                    Scotch Plains, NJ

                                                                                                                                                    Darren Singer                                                (F)
                                                                                                                                                    Eli Rubenstein        $    405,000.00     2017               (C)                                                                                                                                                                Aharon              $    405,000.00      2017
                                                                                                                                                                                                                                                                                                                                                                                    Gutterman

                                                                                                                                                    Nachum (Michael)      $ 2,875,000.00    10/09/18          (POC 9-1)
                                                                                                                                                    Feintuch
                                                                                                                                                    Nachum (Michael)      $    950,000.00   10/09/18          (POC 9-1)
                                                                                                                                                    Feintuch
                                                                                                                                                    Rockford Holdings     $    345,000.00   10/24/18      (POC 12, pg 3 - 4)
                                                                                                                                                    Group LLC, Steve
                                                                                                                                                    Makowsky and Joe
                                                                                                                                                    "Yossi" Davidson
                                                                                                                                                    Rockford Holdings     $    745,000.00   11/15/18       (POC 12, pg 5-6)
                                                                                                                                                    Group LLC, Steve
                                                                                                                                                    Makowsky and Joe
                                                                                                                                                    "Yossi" Davidson
Notes:
This spreadsheet is incomplete, because discovery has not been taken in this case. Once discovery has been completed, this spreadsheet will be updated and completed.
(A) Amount reflected is the gross amount. The amount paid may be net of state taxes withheld, if applicable. FGLIC Commissions paid to Lowenthal were deposited into Bank of America NA account ending x1477.
(B) Creditor listed on Schedule E/F of Lowenthal's bankruptcy schedules (Case No. 19-24115-RRD; Doc No. 1).
(C) Per Exhibit A of Objection to Debtor's Plan and Disclosure Statement Filed by Singer (Case No. 19-24115-RRD; Doc No. 26). Paragraph 84 of Verified Complaint.
(D) Promissory Note between Leon Lowenthal and Menachem Meisner (Borrowers) and Benjamin Landa (Lender) dated October 23, 2018. (Case No. 604694/2019; Doc No. 5)
(E) 9/22/2016 payment to Kindred Enterprises, LLC in the amount of $590,000 appears to be funded from FGLIC commissions received by Lowenthal from Renata Gutterman and Cirla Birnhack policies.
(F) Support attached to POC 10-1, same as support filed with Alan Rubenstein POC 11-1.
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 39 of 180




                            EXHIBIT C
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 40 of 180




                                                                  EXHIBIT C
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 41 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 42 of 180




                            EXHIBIT D
           20-06526-rdd     Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18              Main Document
                                                  Pg 43 of 180
Code of Ethical Conduct for Producers and Employees
                           INSURER: FIDELITY & GUARANTY LIFE INSURANCE COMPANY

                                   Fidelity & Guaranty Life Insurance Company
                            Fidelity & Guaranty Life Insurance Company of New York
                                    Fidelity & Guaranty Business Services, Inc.
                                        Fidelity & Guaranty Securities, Inc.
                                       Fidelity & Guaranty Assignment, LLC
                                      (collectively referred to as the “Company”)

                                                 Effective: May 1, 2008

As a Company, we are committed to treating our customers fairly and ethically. This Code of Ethical Conduct
(“Code”) makes that commitment by the Company and its employees. We expect our Producers (the individuals
and firms authorized to sell and distribute our Insurance Products) to share this commitment. Therefore, we ask
that our producers and employees provide evidence of their agreement to this Code by returning a signed copy to
the Company.


Principles

We commit ourselves, in the sale of our Insurance Products:

   To conduct business according to high standards of honesty and fairness and to treat our customers as we
    would expect to be treated.
   To provide competent and customer-focused sales and service.
   To compete fairly.
   To provide advertising and sales material that is clear, honest, and fair.
   To handle customer complaints and disputes fairly and promptly.
   To maintain a system of supervision and monitoring reasonably designed to demonstrate our commitment to
    and compliance with these principles.


Policies

It is our policy, in the sale of our Insurance Products to:

                                         Meet the Needs of our Customers

We will:

   Enter into insurance transactions which assist customers in meeting their insurable needs and objectives.
   Have procedures designed to reasonably assure that recommendations made by Producers to purchase
    Insurance Products are suitable based upon relevant information obtained from customers.
   Maintain a process to comply with laws and regulations that are related to this Code in the marketing and sale
    of Insurance Products.
   Proactively – in cooperation with consumers, regulators, other producers and others – seek to improve the life
    insurance industry’s practices for marketing and sales of Insurance Products.
   Adopt and support the concepts in this Code of Ethical Conduct.
   Take corrective action upon identifying any violations of this Code.



ADMIN 5479 (01-2011)            Fidelity & Guaranty Life Insurance Company Des Moines, IA
                                                                                               EXHIBIT D
           20-06526-rdd    Doc 1    Filed 10/02/20 Entered 10/02/20 21:04:18              Main Document
                                                Pg 44 of 180
Code of Ethical Conduct for Producers and Employees
                          INSURER: FIDELITY & GUARANTY LIFE INSURANCE COMPANY



                            Use Qualified and Trained Producers and Employees

The Company will:

   Have appropriate criteria or guidelines for selecting producers and appropriate employees of good character
    and business repute who have appropriate qualifications.
   Ensure that producers are licensed, appointed (where necessary), and meet other applicable regulatory
    requirements required to solicit the Company’s Insurance Products.

Further:

   Producers who manage other Producers shall share in this commitment.
   Training will be provided or made available to Producers and appropriate employees, on how to comply with
    laws and regulations, with Company procedures, and with this Code as well as with respect to the Company’s
    products and their features.
   Information will be provided or made available to Producers and appropriate employees about the Company’s
    applicable Insurance Product(s) and the features and operation of the product(s). The information may be
    provided or made available through various methods, including: sales, marketing or other descriptive product
    materials; manuals; training or training materials; software; websites or system-based information; or other
    appropriate means.

We will:

   We will encourage Producers and appropriate employees to participate in continuing education designed to
    provide current knowledge regarding products, industry issues and emerging trends.


                                                  Compete Fairly

We will:

   Engage in fair and active competition in the marketing and sales of our Insurance Products.
   Maintain compliance with the applicable state and federal laws fostering fair competition; and
   Refrain from making disparaging remarks about competitors.

Where the sale of an Insurance Product involves a replacement, the Company and, where appropriate, its
Producers will:

   Provide consumers with information they need to ascertain whether a replacement is appropriate —including
    reasons why replacement might not be appropriate; and
   Have procedures to review replacement activity which include a system for tracking, identifying and addressing
    deviations from the Company’s replacement policies and procedures.




ADMIN 5479 (01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA
           20-06526-rdd    Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18              Main Document
                                                 Pg 45 of 180
Code of Ethical Conduct for Producers and Employees
                          INSURER: FIDELITY & GUARANTY LIFE INSURANCE COMPANY



                            Sell Fairly and Use Clear and Accurate Sales Materials

Further:

   Advertising and sales material that is designed to lead to the sale or solicitation of the Company’s Insurance
    Products will be presented in a manner consistent with the needs of the customer.
   Such advertising and sales material will be based upon the principles of fair dealing and good faith and will
    have a sound basis in fact.
   Such materials that are presented as part of a sale will be clear and understandable in light of the complexity of
    the product being sold.
   Such materials are not permitted to be used in the sale of the Company’s Insurance Products unless and until
    they are reviewed and approved by the Company for compliance with this Code and with applicable laws and
    regulations related to advertising, unfair trade practices, sales illustrations and other similar provisions.

The Company will:

   Maintain procedures designed to control that sales illustrations or other representations of premiums and
    considerations, costs, values and benefits are accurate, fair, and complete and contain appropriate
    disclosures. Where appropriate, guaranteed and non-guaranteed elements will be clearly identified,
    distinguished and explained.



                                 Appropriately Handle and Monitor Complaints

The Company will:

   Identify, evaluate and handle customer complaints in compliance with applicable laws and regulations.
   Provide an easily accessible way for customer to communicate complaints.
   Will maintain policies and procedures designed to reasonably assure that customer complaint information
    gathered is analyzed and efforts are made to eliminate their root causes.
   Maintain policies and procedures to reasonably assure that it makes good faith efforts to resolve complaints
    and disputes.



                                            Supervision and Monitoring

The Company’s management and Producer will:

   Have established and enforced policies and procedures reasonably designed to demonstrate our commitment
    to and compliance with this Code.

The Company will:

   Have a system of supervision over the sales and marketing activities of its producers and appropriate
    employees relating to its Insurance Products is designed to reasonably assure compliance with this Code and
    with applicable laws and regulations. In appropriate distribution systems of independent producers, the
    Company may agree that a Producer’s firm or other independent intermediary will perform supervisory
    responsibilities as specified in a written agreement with the firm or intermediary.

ADMIN 5479 (01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA
          20-06526-rdd    Doc 1     Filed 10/02/20 Entered 10/02/20 21:04:18                Main Document
                                                Pg 46 of 180
Code of Ethical Conduct for Producers and Employees
                          INSURER: FIDELITY & GUARANTY LIFE INSURANCE COMPANY

   Train appropriate employees on this Code, relevant Company compliance policies and procedures, and
    applicable laws and regulations.
   Monitor the sales and marketing practices of its producers and appropriate employees to ensure compliance
    with this Code and applicable laws and regulations.

                                               Maintenance of Policy

This Policy will be reviewed on a regular basis by the Chief Compliance Officer of the Company (CCO) and the
CCO will be responsible for proposing any necessary amendments to ensure it remains accurate. Any known
exceptions to this Policy should be brought to the attention of the CCO for evaluation and repo rting to the General
Counsel and other members of senior management as deemed appropriate.

* By affixing one electronic signature to the Code of Ethical Conduct, Insurance Agency/Producer acknowledges
that the acceptance/agreement to the terms of the Code of Ethical Conduct does apply to any identification
numbers that have been assigned by the Company to the Agency/Producer.

Insurance Agency/Producer may execute this Guide electronically by accessing the Company’s producer intranet
site and providing acceptable authentication information that will permit the Company to rely upon Insurance
Agency’s/Producer’s electronic ‘signature’.


Acknowledged and Agreed to by:



Signature                                                                                 Date


Printed Name




ADMIN 5479 (01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 47 of 180




                            EXHIBIT E
20-06526-rdd        Doc 1       Filed 10/02/20 Entered 10/02/20 21:04:18                       Main Document
                                            Pg 48 of 180

           Case 1:17-cv-01508-RDB Document 1-2 Filed 06/02/17 Page 2 of 27




    MARKET CONDUCT GUIDE
    INSURER: FIDELITY & GUARANTY LIFE INSURANCE COMPANY


                                 Fidelity & Guaranty Life Insurance Company
                          Fidelity & Guaranty Life Insurance Company of New York
                                (Collectively referred to herein as the "Company")

    INTRODUCTION

    A reputation for fair dealing and integrity is essential to the long-term success of insurers and
    their Producers who sell products to help meet the needs of their customers. We achieve that goal
    by striving to comply with both the letter and the spirit of laws and regulations impacting our
    business. This is a shared commitment between the Company and our Producers. Producers
    shall, among other things, acknowledge receipt and agree to be bound to the terms of a Producer
    Agreement with the Company, this Market Conduct Guide, and the Company's Code of Ethical
    Conduct. Failure of a Producer to meet the standards of this Guide or the Code of Ethical
    Conduct, or to abide by the terms of the Producer Agreement may, at the Company's sole
    discretion, result in disciplinary or remedial action, including termination of the Producer's
    appointment with the Company.

    This Market Conduct Guide establishes standards of conduct for Producers appointed by the
    Company. The goal of this Market Conduct Guide is to provide concise, understandable and
    usable information and guidance for the Producer. This Guide may not always reflect the
    complexity and changes of insurance regulation, so this Guide is sometimes only a summary and
    not definitive guidance. Whenever you have questions about a compliance issue and cannot find
    the answer in the Guide, please call your designated representative at our Sales Support line at 1-
    800-445-6758 or the specified contact person for your distribution channel. If you are unsure
    about whom to call or if you do not receive a clear answer, please call the Law and Compliance
    Department in the Home Office at 1-888-697-5433.




    ADMIN 5516(01-2011)            Fidelity & Guaranty Life Insurance Company Des Moines, IA      Rev 12-2014




                                                                                                  EXHIBIT E
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
      Case 1:17-cv-01508-RDB Document   180 Filed 06/02/17 Page 3 of 27
                               Pg 49 of 1-2




                                       TABLE OF CONTENTS



I.      Suitability                                                                                3
II.     Replacements                                                                               6
III.    Applications Taken In A State Other Than State Of Insured's Residence                      7
IV.     Producer Licensing, Appointment, Commissions And Education Requirements                    7
V.      Sales & Marketing Material Compliance Requirements                                         9
VI.     Sales Illustrations                                                                      14
VII.    Unfair Trade Practices                                                                   15
VIII.   Written and Oral Disclosures                                                              I8
IX.     Special Rules For Fixed Indexed Products                                                 22
X.      Special Rules For Applicants Over 60 Years Of Age                                        22
XI.     Fraudulent Insurance Acts                                                                22
XII.    Anti-Money Laundering Program                                                            23
XIII.   Customer Monies                                                                          25
XIV.    Sales Through Financial Institutions                                                     26
XV.     Customer Complaints                                                                      26




                                                         2
ADMIN 5516(01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA   Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
      Case 1:17-cv-01508-RDB Document   180 Filed 06/02/17 Page 4 of 27
                               Pg 50 of 1-2




 I.      Suitability

 The Company expects Producers to treat customers fairly and honestly. Producers are expected
 to recommend and sell the Company's products based upon customer needs and financial
 objectives. The professional designations used by the Producers to sell our products must be
 authentic and representative of an accredited organization and comply with all Company issued
 guidance.

 To identify a customer's needs and objectives for an insurance or annuity product, we require
 Producers to assess insurance, financial and personal information obtained from the consumer at
 the time of sale. When a Producer makes a recommendation for one or more of the Company's
 products, our expectation is that the Producer has made a reasonable effort to gather information
 necessary to make an appropriate recommendation to the consumer, and that the recommended
 product be suitable for the consumer based on such information.

 The Company has developed a suitability program designed to assist Producers in gathering
 relevant information from consumers and making recommendations that are suitable in
 compliance with the National Association of Insurance Commissioner's (NAIC) Suitability in
 Annuity Transactions model regulation or any successor thereto. Key elements of the suitability
 program include the following:

 A.       Company Requirements. The Company requires that all Producer recommendations for
 the  purchase   or replacement of annuity products should have a reasonable basis as to their
 suitability for the consumer, based on the information disclosed by the consumer to the Producer
 at the time the recommendation is made. The Company also requires its appointed Producers to
 make every reasonable effort to present each consumer with the information necessary to make
 well-informed decisions relating to the purchase, exchange, or replacement of any annuity
 product.

 At a minimum, Producers and their clients should be able to answer "yes" to each of the
 questions below prior to completion of any annuity purchase, exchange, or replacement:

         •    Does the client understand the key features of the product?

         •    Does the client understand the purpose of the annuity?

         •    Does the client have adequate remaining funds in case of an emergency? Is the client
              comfortable there are no likely, foreseeable significant adverse changes in income or
              expenses during the annuity surrender period that may affect the client's decision to
              purchase an annuity?

         •    If the client is replacing or exchanging another product with this annuity, does the
              client understand the pros and cons of the exchange, i.e., tax penalties, surrender
              charges, new surrender periods, loss of existing benefits? Will the consumer benefit
              from the new annuity's features and enhancements such as any riders selected? Is the
              complete transaction (including surrender and purchase) suitable?




                                                         3
 ADMIN 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA   Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
      Case 1:17-cv-01508-RDB Document   180 Filed 06/02/17 Page 5 of 27
                               Pg 51 of 1-2




 B.      Suitability Reviews. The Company has established home office procedures for
 reviewing the suitability of annuity sales transactions. The process involves a review of
 information submitted with every application, including a review of the Company's Suitability
 Acknowledgement Form ("SAF"). The SAF will be reviewed to determine whether the
 suitability information provided in connection with the transaction:

         •    Appears to reflect a reasonable basis as to suitability and should be allowed to
              proceed to issue;

         •    Appears to lack a reasonable basis as to suitability and should be declined; or

         •    Requires further review of certain factors and should be held until the Company
              completes its review.

 In situations where additional review is required, the Company will conduct an elevated review
 of the suitability information, which may include:

         •    Contacting Producers by telephone with additional questions

         •    Conducting telephone interviews with applicants; and/or

         •    Requesting written responses and/or documentation from Producers to support
              purchase, replacement, or exchange recommendations.

 The Company will decline transactions determined via the suitability review process to lack a
 reasonable basis as to suitability. The Company reserves the right to offer customers the right to
 free-look an issued annuity at any time and may charge back any commissions paid on that
 transaction.

 C.      Producer Responsibilities. Producers must have reasonable grounds for believing that
 the recommendation of the purchase, replacement or exchange of an annuity is suitable based on
 the insurance needs and fi nancial objectives disclosed by the consumer. It is the Producer's
 responsibility to recommend the purchase, exchange, or replacement of an annuity only after
 carefully evaluating the unique financial circumstances, objectives and needs of the customer
 and determining an annuity is suitable.

 Prior to the recommendation to purchase, exchange or replace an annuity, Producers must also
 ensure the following:

         •    The consumer has been reasonably informed of the material features of the annuity,

         •    The consumer will benefit from purchasing the annuity, and

         •    The annuity as a whole is suitable for the consumer.

 When a recommendation involves a replacement or exchange, Producers are also required to
 consider the following:



                                                            4
 ADMIN 5516(01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA        Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
      Case 1:17-cv-01508-RDB Document   180 Filed 06/02/17 Page 6 of 27
                               Pg 52 of 1-2




         •    Will the consumer incur surrender charges, negative market value adjustments or
              other charges like premium bonus vesting adjustments?

         •    Will the consumer benefit from product enhancements (such as riders)?

         •    Has the consumer had another annuity exchanged or replaced within the preceding
              thirty-six (36) months?

 D.      Suitability Acknowledgement Form. The Suitability Acknowledgement Form is an
 essential part of the Company's suitability program and is required with every new annuity
 application. The SAF is designed to help Producers assess the consumer's financial situation and
 determine whether an annuity is suitable by asking many of the questions to be considered prior
 to making an annuity recommendation, including but not limited to:

         •    What are the consumer's net worth and liquid assets?

         •    How much of the consumer's liquid assets will remain after the purchase of the
              annuity? Will the consumer's income after the purchase of the annuity sufficiently
              cover his or her living expenses?

         •    What is the consumer's monthly disposable household income?

         •    What is the source of the funds being used to purchase the annuity?

         •    What is the consumer's purpose for purchasing the annuity, i.e., what financial goals
              will this annuity help the consumer achieve?

         •    Does the long term nature of an annuity product fit the consumer's time horizon?
              How long does the consumer intend to keep the annuity?

         •    What is the consumer's investment experience? What other products does the
              consumer currently own or has owned in the past?

         •    What is the consumer's federal tax bracket?

         •    How much risk is the consumer willing and able to sustain in exchange for potentially
              greater gain?

 E.       Specific Training and Continuing Education. Producers are responsible for being
 knowledgeable of all material features of Company products prior to soliciting sales of such
 products on behalf of the Company. Producers shall satisfy product-specific training
 requirements established by the Company and certify they have completed such training prior to
 solicitation. Producers shall also be responsible for complying with continuing education
 requirements established by individual states pertaining to the sale of annuity products,
 suitability, or other related matters. The Company reserves the right to withhold or deny
 commission to Producers for failure to comply with product-specific training, continuing
 education requirements, or other Company certifications or requirements.



                                                         5
 ADMIN 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA   Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
      Case 1:17-cv-01508-RDB Document   180 Filed 06/02/17 Page 7 of 27
                               Pg 53 of 1-2




II.      Replacements

When replacing a customer's existing life insurance policy or annuity with a new product, the
Producer must confirm and document that the replacement is suitable for the consumer. The
replacement analysis is frequently governed by specific state requirements, including collecting
information about the old product, including surrender charges and other negative adjustments,
and using state mandated replacement forms where required. The guiding principle in
replacement transactions is that the transaction should not be made unless there is a reasonable
basis that it is in the customer's interest. Replacements contrary to the customer's interest and
made for the purpose of generating sales commissions for the Producer are inappropriate and
unacceptable. Producers are required to refrain from initiating any replacement sale unless
the Producer believes, taking into account all relevant factors such as application of
surrender and other charges on the replaced policy, that the customer will benefit from the
transaction.

 "Replacement" means any transaction in which a new insurance policy is to be purchased, and
 the Producer knows or should know that an existing insurance policy has or will be:

         •   Lapsed, forfeited, surrendered or partially surrendered, or otherwise terminated;

         •   Converted to reduced paid-up insurance, continued as extended term insurance, or
             otherwise reduced in value by the use of non-forfeiture benefits or other policy
             values;

         •    Amended so as to effect either a reduction in benefits or in the term for which
              coverage would otherwise remain in force or for which benefits would be paid;

         •    Reissued with any reduction in cash value; or

         •    Surrendered, borrowed against, or withdrawn from in order to purchase a new
              insurance policy or annuity.

 Most states also define "replacement" to include internal replacements of policies issued by the
 same insurer. With the exception of a policy change or exercise of a conversion privilege under
 the terms of the existing insurance policy, replacement laws and regulations apply to any transfer
 or exchange from any policy to another.

 Duties of Producers

 All Producers must complete with the applicant the application for an insurance policy in its
 entirety, including the section regarding replacement of existing insurance, which requires both
 the Producer and applicant to sign, verifying whether a replacement of an existing policy or
 contract is involved.

 With respect to replacements involving the Company's products, the Producer shall:

         •    Provide the applicant with a "Notice Regarding Replacement," or any other form
              required by the state, to be signed by both the applicant and the Producer and left with


                                                          6
 ADMIN 5516(01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA     Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
      Case 1:17-cv-01508-RDB Document   180 Filed 06/02/17 Page 8 of 27
                               Pg 54 of 1-2




             the applicant. Producers are required to send a copy of the completed replacement
             form to the Home Office along with the application. Forms for each state are
             available from the Company.

         •   Record on the application and the Notice of Replacement form a list of all existing
             insurance policies to be replaced and properly identified by name of insurer, the
             insured, and contract number.

         •   Leave with the applicant a copy of any and all sales materials including illustrations,
             if applicable and/or used at the time the application is taken.

HI.      Applications Taken In A State Other Than State Of Insured's Residence

Applications must be taken and signed in the applicant's state of residence except in those
limited circumstances set forth below. The crossing of state lines by a Producer or client for the
purpose of selling or purchasing insurance products other than in those limited circumstances set
forth below violates Fidelity & Guaranty Life Insurance Company's policy and may contravene
state regulation. Producers found to have engaged in this practice may be terminated in
accordance with Section 26 of the Producer's Agreement.

The Company recognizes that out-of-state applications may be acceptable in certain limited
circumstances. These are limited to the following circumstances:

         •    A sale to a client who maintains a secondary residential address in the state where the
              application was signed, and delivery of the policy is taken in the same state where the
              application was signed;

         •    A sale to a client who maintains a business or works in a business located in the state
              where the application was signed, and delivery of the policy is taken in the same state
              where the application was signed; or

         •    A sale to a client where the solicitation of the policy occurred in the state where the
              application was signed, and delivery of the policy is taken in the same state where the
              application was signed and, further provided, that the Producer making the sale
              maintains a permanent office in the same state.

A Producer submitting an application taken in a state other than the applicant's state of residence
must submit a written explanation (NEXUS Confirmation Form) of the facts regarding reasons
for the address discrepancy, to be submitted with the application.

IV.      Producer Licensing, Appointment, Commissions And Education Requirements

General Requirements

All 50 states and the District of Columbia have laws requiring licensing of persons engaged in
the business of selling insurance. In addition, most states require that even after a business or
individual has obtained a producer's license, the Producer may not represent an insurance



                                                          7
 ADMIN 5516(01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA    Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
      Case 1:17-cv-01508-RDB Document   180 Filed 06/02/17 Page 9 of 27
                               Pg 55 of 1-2




company unless the Producer is specifically designated, or "appointed," by the insurance
company to sell its products.

These licensing and appointment requirements are prominently stated in the Company's
Producer Agreement, which contains a representation that the Producer is properly licensed and
authorized to sell the types of contracts covered by the agreement. When there is doubt
concerning licensing and appointment requirements, Producers are encouraged to call Sales
Support at the Home Office or the specified contact person for the appropriate distribution
channel for guidance.

 Producers are responsible for obtaining and maintaining licenses in every state, or the District of
 Columbia, where they are selling insurance for either Fidelity & Guaranty Life or Fidelity &
 Guaranty Life of NY. This includes completing the continuing education required by the
 department(s) of insurance in the relevant jurisdictions(s), and notification of any relevant
 changes in licensing status.

 Resident and Non-Resident Licenses

 Producers must be licensed in each state where they do business. To be legally entitled to
 conduct an insurance business in the Producer's state of residence, the Producer must apply for
 and obtain a license in that state. In addition, many states require that any non-resident maintain
 a license in their state of residence, even if the Producer does not engage in any sales activity in
 their state of residence.

 Producers must also observe the licensing requirements of any other jurisdiction in which they
 do business. It frequently happens that a Producer residing near the border of one or more other
 jurisdictions sells insurance products in both the Producer's state of residence and the adjoining
 states. It is generally understood that a Producer will be subject to licensing in all states where he
 or she solicits or negotiates insurance sales, delivers contracts, collects premiums, or has an
 office for the conduct of an insurance business. Where there is a doubt concerning the necessity
 of obtaining a nonresident license, Producers are urged to contact the relevant insurance
 regulator for that jurisdiction, or call Sales Support or the specific contact person for the
 appropriate distribution channel.

 Appointment

 Producers must also be appointed with the Company to solicit business or take applications for
 the Company's products. State laws may differ on the precise timing of appointments and the
 actions that Producers may take before appointments are filed with the state insurance
 department, so contact Sales Support with any questions.

 As a part of the appointment process, the Company performs criminal and civil background
 checks on all Producers. One of the reasons for performing a criminal background check is to
 satisfy the Company's obligations under the Federal Violent Crime Control Act ("FVCCA").
 The FVCCA makes it a felony for a company engaged in the business of insurance to willfully
 permit the participation of a person who has previously been convicted of a felony crime
 involving dishonesty or a breach of trust. Producers should note that the FVCCA contains no
 "grandfather" provision for persons already working in the business of insurance. The FVCCA

                                                         8
 ADMIN 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA       Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document
                               Pg 56 of1-2
                                        180 Filed 06/02/17 Page 10 of 27




effectively makes it a crime for any insurance company or its subcontractors to continue to do
business with an individual after the company or subcontractor learns of a conviction. In
addition, the Company reserves the right to terminate or decline a Producer's appointment for
criminal history beyond that covered under the FVCCA.

Commissions and Continuing Education

It is the Company's policy to pay commissions only to Producers who have satisfied applicable
licensing and appointment requirements. In addition, most states have adopted continuing
education requirements that vary by jurisdiction. In order to maintain state licenses, Producers
must stay informed and up-to-date on continuing education requirements in all states where they
do business.

V.      Sales & Marketing Material Compliance Requirements

Communications to those that distribute our products and to the general public must be accurate,
informative and creative, and must represent the highest standards of ethics and integrity,
balanced and appropriate disclosure and compliance. The Company's Sales & Marketing
Material Compliance Policies & Procedures ("Marketing Material Procedures") encompass
regulatory requirements and best practices governing sales and marketing material, most notably
NAIC Model Advertising Rules adopted by most states..

Material subject to these requirements

Material subject to these requirements includes any public or producer-use-only material created
or used by the Company or any Producer, regardless of the type of media, delivery medium or
method of distribution, that is designed to:

        1.       create interest among the public or any Producer of insurance products in the
                 Company or its products;

        2.       induce the public to purchase, increase, modify, reinstate, borrow on, surrender,
                 replace, or retain a Company policy; or

        3.       train or solicit any Producer to induce the public to purchase, increase, modify,
                 reinstate, borrow on, surrender, replace or retain a Company policy.

Such materials subject to our review include, but are not limited to, these specific kinds of
materials, regardless of who prepares them (including materials prepared by or purchased
from independent parties):

        1.       Printed and published material, audio/visual material, and descriptive literature
                 used in direct mail, newspapers, magazines, directory ads, telephone yellow page
                 ads, radio and television scripts, web sites and other Internet and Intranet displays
                 or communications, other forms of electronic communications, billboards, and
                 similar displays.




                                                         9
ADMIN 5516(01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA      Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
           1:17-cv-01508-RDB
     Case 1:17-cv-01508-R      Pg 57 of1-2
                          DB Document                           11 of 27
                                        180 Filed 06/02/17 Page 11




        2.       Descriptive literature and sales aids of all kinds, including but not limited to
                 circulars, leaflets, booklets, depictions, illustrations, and form letters and lead-
                 generating devices of all kinds.

        3.       Material used for the recruitment, training, and education of a Producer and used
                 or designed to be used to directly induce the public or to train Producers to induce
                 the public to purchase, increase, modify, reinstate, borrow on, surrender, or
                 replace a Company policy.

        4.       Prepared sales talks, presentations, and related material, including training
                 material.

         5.       Solicitation material included with a policy upon policy delivery and material
                  used in the solicitation of renewals and reinstatements unless it is purely factual
                  and administrative and contains no promotional language.

 Such materials not subject to our review include:

        1.        Communications with policyholders that do not urge policyholders to purchase,
                  increase, modify, reinstate, or retain a Company policy. However, if as a
                  secondary purpose the piece mentions benefits or features of a Company policy,
                  the piece must be submitted for review and approval under the Marketing
                  Material Procedures.

         2.       Individualized correspondence from an agent to a single prospect or policy owner,
                  although a substantially similar letter being sent to more than one such prospect or
                  policy owner will generally be considered to be a form letter that is subject to
                  review and approval under the Marketing Material Procedures.

 Producer-use-only material subject to this requirement is material designed to be used only with
 and to only be seen by, insurance-licensed Producers and is not to be used for marketing
 purposes. Tf such material is likely to be seen by financial professionals without appropriate
 licensing to distribute Company products (such as Registered Investment Advisor or fee-based
 financial planners who do not have insurance licenses) or by the public (such as an advertisement
 in National Underwriter or other trade journal routinely left in customer waiting areas of a
 Producer's business), it is considered public use material.

 Requirements for Prior Approval

 All Sales and Marketing communications that are subject to the Marketing Material Procedures
 must be submitted to and approved by the Company PRIOR to use. As stated in the Company's
 Producer Agreement, failure to obtain the Company's approval of all such material prior to its
 use may constitute grounds for immediate termination.

 The process for obtaining our review of Sales and Marketing communications subject to our
 review are as follows:




                                                            10
 ADMIN 5516(01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA     Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document
                               Pg 58 of1-2
                                        180 Filed 06/02/17 Page 12 of 27




Submitting Sales and Marketing Communications for Compliance Review and Approval

         •   Material must be submitted electronically via email to one of the following email
             addresses:

                          adreview@fglife.com — for Non-Variable Annuity & Life ads


         •   The following information must be included in the email request for review:

                  a.      Product

                  b.      Type of material

                  c.      Intended use of material

                  d.      Distribution area/states where material is to be used

                  e.      Estimated number of distribution

         •   The following types of ads should be submitted for review and approval:

                  a.      Printed and published material — consumer brochures, magazine ads,
                          newspaper ads, direct mailers, radio and television scripts, websites,
                          billboards, etc.

                  b.      Descriptive literature — circulars, pamphlets, booklets, form letters, etc.

                  c.      Material used for recruitment, training and education — Agent manuals,
                          PowerPoint presentations, Product Highlights, Flyers, speeches, etc.

 General Requirements

         •    The following disclosures should be included on every ad before being submitted for
              review and approval:

                  o    Product Type— i.e., SPDA, Universal Life, Fixed Index Annuity, etc.

                  o    Form Numbers

                  o    Full legal name of the Company as well as city and state of domicile

                  o    If a Producer piece — For Producer Use Only

 Our review of field-submitted material generally takes seven to ten days.

 Sales and Marketing Communications Content Standards

         Following are general guideline standards.


                                                             11
 ADMIN 5516(01-2011)            Fidelity & Guaranty Life Insurance Company Des Moines, IA       Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document
                               Pg 59 of1-2
                                        180 Filed 06/02/17 Page 13 of 27




         A. Content Standards for ALL Sales & Marketing Material

              1.   MUST

                   a. If a product is named, must identify at least once and early the kind of
                      product being discussed. Not just the marketing name, but "[marketing
                      name] single premium deferred annuity." Identify the issuing insurer's full
                      and complete name, and not use marketing names or parent or affiliate
                      company names or the Producer's name in a way that confuses which
                      company is financially responsible for contract obligations.

                       b. When citing ratings, the basis for the rating and its ranking relative to all
                          ratings available from the rating agency must be disclosed. (Example: A
                          rating (Excellent) from A.M. Best for financial strength and operating
                          performance. (3rd highest of 16 ratings.)) A.M. Best rating may be used by
                          itself; use of other agency ratings must also include the A.M. Best rating.

                       c. Cite sources for quoted material or statistics and the cited materials must not
                          be materially out of date.

                       d. Be based upon principles of fair dealing and good faith.

                       e. Be fair and balanced. When discussing features and benefits of a product,
                          the limitations must be equally and prominently disclosed. For example,
                          when advertising index crediting strategies for products that do not have a
                          traditional cap rate, the piece must include additional disclosures about other
                          limitations on the upside of the crediting methodology such as participation
                          rates and spreads. Additionally, if the underlying index is a volatility control
                          index, additional disclosure may be required to help facilitate understanding
                          about the potential limited upside of such indices. Finally, when a piece is
                          submitted with hypothetical, non-guaranteed values, the guaranteed values
                          must be displayed in close and equal proximity thereto.

                       f.   Provide a sound basis for evaluating the facts about the product or strategy
                            discussed,

                       g.   Disclose the relationship to the Company of any unrelated person or entity
                            identified in the advertisement, noting any non-affiliation between them and
                            the Company if it is not otherwise clear.

                       h. For Testimonials:

                            i.   Disclose if compensation was paid for an endorsement or testimonial.

                            ii. If the testimonial is about product results or benefits or makes specific
                                service statements or claims, state the testimonial may not be
                                representative of another's experience. (A simple claim that "[ ]'s
                                service was friendly, professional and prompt. "needs no disclaimer.)


                                                               12
 ADMIN 5516(01-2011)                Fidelity & Guaranty Life Insurance Company Des Moines, IA    Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document
                               Pg 60 of1-2
                                        180 Filed 06/02/17 Page 14 of 27




                          iii. Cite knowledge and experience of the person quoted sufficient for a
                               consumer to recognize the person as an expert if the testimonial is about
                               an aspect of the product requiring expertise to form a valid opinion.

                          iv. "Institutional Sales Material" may not need as much detail about
                              testimonial disclosure. (Consult a Compliance or Law Advertising
                              Reviewer.)

                   i.     Have verifiable support (to be kept at least in the advertising originator's
                          files) of any claims made in the sales and marketing material. (Example:
                          Claims that a product's costs are lower than industry averages.)



                   k. 'Puffery' must have a basis in verifiable fact. (Contact the Law or
                      Compliance Advertising Review member for information about adjectives
                      that are and are not acceptable 'puffery!)

              2.       CANNOT

                       a. Imply a life insurance policy (other than a limited term life policy) or
                          annuity is a short-term, liquid investment. Presentations regarding
                          liquidity or ease of access to policy values must be balanced by clear
                          language describing the negative impact of early redemptions (including
                          unpaid policy loans). Such disclosure may include loss of policy value, death
                          benefit protection, and tax penalties.

                       b. Omit any material fact or qualification if the omission, in light of the
                          content of the material presented, would cause the communication to be
                          misleading.

                       c. Relegate disclosure to a footnote if doing so inhibits a fair and balanced
                          clear understanding of the content. Some regulators disallow most footnoting
                          of disclosure.

                       d. Include any false, exaggerated, unwarranted or misleading statement or
                          claim. (Consider the context in which the claim is made, and the clarity of
                          the claim.)

                       e. Partially compare products (including features like performance or
                          specific benefits) or services without disclosing that the products likely have
                          other different features, costs and expenses that should be considered in
                          evaluating both products.

                       f. Claim a product or feature is tax-free or exempt when the tax is merely
                          deferred.




                                                             13
 ADMIN 5516(01-2011)              Fidelity & Guaranty Life Insurance Company Des Moines, IA     Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document
                               Pg 61 of1-2
                                        180 Filed 06/02/17 Page 15 of 27




                   g.   Use the existence of state guaranty funds/associations to promote the safety
                        of assets invested in insurance products.

                   h. Make any statement (i.e., such as the policy will be "self-supporting") or
                      represent in any way that premium payments will not be required unless
                      such representation is accompanied by an adequate explanation as to what
                      benefits would be provided or discontinued at the time when payments will
                      no longer be required, and the conditions under which this would occur.

                   i.   `Puffery' cannot be promissory or infer certainty about a product's non-
                        guaranteed risks and uncertainties; and cannot compare or infer comparison
                        to other products or companies unless enough information is provided to
                        fairly, completely and accurately evaluate the comparison or at least provide
                        adequate notice of the limited or incomplete comparison being made.



VI.      Sales Illustrations

General Rule

With regard to the Company's products, Producers may only use illustration software approved
and issued by the Company. Any use or altering of illustration software or an illustration
produced with that software without prior approval of the Company is strictly prohibited. If any
sales illustration is used to solicit the Company's products, the applicant must receive a copy of
the illustration.

 Prohibitions

 Producers may not:

         •    Represent a policy as anything other than life insurance or an annuity, as applicable;

         •   Make any representation regarding the past performance of the Company's products
             other than the representations contained in the illustration, or represent that a
             product's past performance is a reliable indicator of future performance;

         •    Provide an illustration without clearly indicating that the current interest rate
              illustrations are based on the Company's current rate schedule, are shown for
              illustration purposes only, and are not guaranteed;

         •    Provide an applicant with an incomplete or altered policy illustration;

         •    Display the current interest rate illustration with such prominence as to render the
              guaranteed interest rate illustration obscure; or

         •    Illustrate any of the Company's products not clearly identified by its generic type of
              life insurance name, and the Company's product name, if different.


                                                           14
 ADMIN 5516(01-2011)            Fidelity & Guaranty Life Insurance Company Des Moines, IA    Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document
                               Pg 62 of1-2
                                        180 Filed 06/02/17 Page 16 of 27




VII.   Unfair Trade Practices

The purpose of this section is to identify certain acts or statements that constitute unfair or
deceptive trade or business practices in the sale of the Company's products, in addition to
improper advertising as discussed above. The Company will not tolerate unfair trade practices
employed by any appointed Producer. When discovered, such acts may be grounds for
termination for cause. Please note that the fact that a specific practice is not mentioned here
does not imply the practice is acceptable if it is otherwise inappropriate or unlawful.

The core philosophy of the Company is that Producers must always deal with policyholders and
prospective policyholders in a fair, balanced, and truthful manner. Producers must strive to
make full and accurate disclosure so policyholders and prospective policyholders can make
informed decisions. Producers should consider each consumer's individual circumstances to
ensure reasonable efforts are made to help that consumer make good decisions relative to our
products and services.

The following unfair trade practices are prohibited and the Company reserves the right to
discipline any Producer found to have engaged in any of these unacceptable practices. This
prohibition applies whether the Producer engages in such inappropriate practices in
representation of our Company products and services or in the course of any other activities
unrelated to our Company products and services.

Misrepresentation

"Misrepresentation" means any statement which contains false or misleading information,
including misleading information because of incompleteness. Specifically, a Producer may not:

        •   Make or cause to be made any misrepresentation concerning the benefits, advantages,
            conditions, or terms of an insurance policy;

        •    Provide false information or fail to provide full disclosure of all requested
             information on an application for the Company's products;

        •    Use false or misleading information to induce the lapse, forfeiture, exchange,
             conversion, or surrender of an insurance policy;

        •    Obtain money or property by means of any untrue statement of a material fact or any
             omission of a material fact necessary in order to make the statement made (in light of
             the circumstances under which it was made) not misleading; or

        •    Employ any device, scheme, or artifice to defraud.

Among other things, this means the dissemination of false information and advertising is
impermissible. Our Company rules relating to advertising materials are described in detail
above. Additionally, Producers must ensure any other oral or other written statements are true
and that appropriate disclosures are made to ensure any statements are not misleading by
omission of related important information. This includes statements regarding product features,



                                                        15
ADMIN 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA    Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
           1:17-cv-01508-RDB
     Case 1:17-cv-01508-R      Pg 63 of1-2
                          DB Document   180 Filed 06/02/17 Page 17 of 27




interest rates, agent compensation, length of sales presentations, company fi nancial ratings, and
any other matters pertinent to the sales process.

Examples of specific statements agents should not make without appropriate explanations are the
following:

        •    "No one has lost money on an annuity" or "annuities are 100% safe" (not true for
             consumers who incur surrender charges or lose cash value resulting from insolvency).

        •     "Annuities always pay higher interest rates than banks" (such generalizations are not
             true though it is okay to say specific annuities pay higher interest rates on specific
             bank products if demonstrably accurate).

        •     "Annuities are as safe as deposits insured by the FDIC" or "annuities are insured by
             the government" (this is untrue and in any case references should never be made to
             FDIC other than to say annuities are not protected by the FDIC).

        •    "No commission is paid on the sale of an annuity" or "my salary is fixed" or any
             other statement implying you are paid other than by commission (though it is okay to
             say there are no fees paid by the consumer if the annuity and any applicable riders in
             fact have no fees).

        •    "The sales presentation takes only a few minutes" or "the sales presentation will take
             less than a half hour" (if the sales presentation typically takes longer).

         •    "Annuities are safer than other investments" or "annuities pay a higher return than
             stocks, bonds, or CDs" (such generalizations are impermissible without supportable
             details relative to specific comparisons of products with full and balanced disclosure).

         •   "Fidelity & Guaranty Life is one of the safest companies" or "one of the highest rated
             companies" (though it is okay to explain the Company's rating in accordance with the
             advertising guidelines above).

         •   "Annuities protect assets from Medicaid" (generalizations of this kind are untrue and
             any specific information about the relationship between an annuity and government
             assistance programs should only be made by qualified attorneys or other
             professionals).

         •   "You can always terminate our annuity" (without explaining that there could be
             surrender charges, tax implications, and other relevant adverse considerations).

         •   "The interest rate under the annuity will never go below X%" or "the rate of X% is
             guaranteed" unless factually accurate (whenever discussing annuity interest rates an
             agent must disclose any minimum guaranteed interest rates, the duration of such
             guarantees, the discretion of the Company to change future rates or variables
             affecting future rates as applicable, and any other information necessary to ensure the
             consumer is not misled about interest rate guarantees or how interest rates are set for
             the annuity).


                                                         16
 ADMIN 5516(01-2011)          Fidelity & Guaranty Lire Insurance Company Des Moines, IA     Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document
                               Pg 64 of1-2
                                        180 Filed 06/02/17 Page 18 of 27




        •    "My primary loyalty is to you" or "I am a fiduciary" or similar words or phrases that
             would tend to mislead the consumer to believe that you put the interests of the client
             above the interests of the Company or yourself.

The foregoing statements are just examples and by no means exhaustive; other examples are
provided below in the section on Disclosures. The goal of each Producer should be to provide
fair and balanced information to consumers so they can make informed decisions about Fidelity
& Guaranty Life, our products, and you as their insurance agent. You must use good judgment
to assess each interaction with your customers and ensure that they are given truthful, accurate,
and relevant information befitting their needs and objectives.

Rebating

"Rebating" means any offer to pay or return premiums or commissions to induce the sale of
insurance. For example, an agreement to pay the customer a portion of the commission on a sale
would constitute rebating. Unless permitted under state law, Producers may not offer to rebate
premiums or commissions or offer any other benefit, except those benefits specified in the
policy, to induce the sale of the Company's products.

 Sales Inducements

 "Sales inducements" means any gift, prize, goods, wares, merchandise or other item of valuable
 consideration given as an inducement to enter into any insurance contract, or as an inducement to
 receive a quote, submit an application or in connection with any other solicitation for the sale of
 insurance. Sales inducements may also include an agreement of any form or nature promising
 payment to another for referral or future business. For example, in some states a Producer may
 not pay a mortgage banker for referral of a new homebuyer who purchases life insurance. Unless
 permitted by State law, the Company treats "sales inducements" as an unfair trade practice.

 Twisting

 "Twisting" describes the practice of using written or oral statements that misrepresent or
 inaccurately compare the terms, conditions, or benefits contained in a policy for the purpose of
 inducing or attempting to induce the policyholder to lapse, forfeit, surrender, retain, exchange or
 convert an insurance policy. For example, falsely describing the features of a competitor's policy
 to induce the replacement of that policy with either Company's policy — or vice versa -- would
 constitute "twisting."

 Discrimination

 "Discrimination" means refusing to accept applications, refusing to insure, refusing to continue
 to insure, or limiting the amount, extent or kind of coverage available to an individual, charging
 a higher rate for the same coverage solely because of the sex, marital status, age, race, religion,
 national origin or physical or mental impairment of the individual (except where such refusal,
 limitation, or rate differential is based upon sound actuarial principles or reasonably anticipated
 loss experience), or refusing to insure solely because another insurer has refused to write a policy
 or has canceled or has refused to renew an existing policy in which that person was the named
 insured.

                                                         17
 ADM1N 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA     Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document    180 Filed 06/02/17 Page 19 of
                               Pg 65 of1-2
                             Document                              of 27




Defamation

"Defamation" means making, publishing, disseminating, circulating or placing before the public,
an advertisement, announcement or statement containing any untrue, deceptive or misleading
statement with respect to the business of insurance or any insurer in the conduct of its insurance
business.

Tie-in Sales

"Tie-in sales" or "tying arrangement" means an agreement by a party to sell one product but only
on the condition that the buyer also purchases a different (or tied) product. For example, the sale
of a life insurance policy cannot be conditioned upon the sale of an annuity contract or purchase
of any goods or services.

VIII. Written and Oral Disclosures

Rules regarding required disclosure forms in connection with the sale of insurance products and
the timing of delivery of such disclosure forms may vary from state-to-state. Generally, most
states require delivery of certain disclosure forms at the time of policy delivery; however, some
states require delivery of such disclosure forms upon the applicant's request or upon acceptance
of the applicant's initial premium. Many states require a Producer to provide all or some of the
following disclosure items:

         •   Buyers Guide.

         •   Policy Summary.

         •    Statement of Policy Cost and Benefit Information.

         •   Notice to Applicants Age 60 or over.

         •    State Guaranty Association Notice.

Producers are required to review and understand the disclosure rules of all jurisdictions in which
they hold insurance licenses.

Producers are not permitted to modify or omit any disclaimers or notices issued by the Company
for use with its products. Such disclaimers or notices are required by the Company and may not
be removed under any circumstances.

In addition to disclosure forms required by state law, the Company may develop additional
disclosure forms to confirm that the customer understands the product purchased and the features
of that product. The Company will supply Producers with these forms.




                                                         18
 ADMIN 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA   Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document    180 Filed 06/02/17 Page 20 of
                               Pg 66 of1-2
                             Document                              of 27




 Other Important Disclosures

 In addition to the disclosure from requirements discussed above, the Company requires certain
 disclosures be made in the sale of our insurance products. These disclosures may be made orally
 in the course of interacting with consumers or may be made in writing as applicable.

 Disclosure of Status as a Life Insurance Producer

        •    A Producer shall inform the prospective purchaser, prior to commencing an insurance
             sales presentation that he or she is acting as an independent life insurance Producer
             representing the Company.

        •    No Producer shall offer to sell any insurance policy in any capacity other than that of
             a duly licensed insurance Producer.

        •    No Producer shall use terms such as "financial planner," "investment advisor,"
             "financial consultant," or "financial counselor," in such a way as to imply that the
             Producer is primarily engaged in an advisory business in which compensation is
             unrelated to sales, unless that is actually the case. Among other things, this means a
             Producer may not refer to himself or herself as a "financial planner" unless any offers
             for financial planning services are unrelated to the commissions received from the
             sale of insurance products. To the extent a Producer provides services for which he
             or she is paid fees, compensation must be disclosed. The Producer must obtain the
             client's written consent in a manner compliant with state insurance laws relating to
             fee disclosure. If a Producer only provides insurance products, then the foregoing
             terms such as "financial planner" should be avoided altogether.

        •    No Producer shall advise about, sell, or offer to sell, estate planning documents or
             services such as wills, trusts and powers of attorney unless the Producer is authorized
             to practice law, and unless all conflicts are disclosed and knowingly waived in writing
             by the consumer in the manner required by law and applicable rules of professional
             responsibility for the lawyers. Note that this does not prohibit Producers from
             referring a consumer to an independent attorney with whom the Producer has no
             financial relationship.       This is not intended to prohibit the Producer's
             recommendation of appropriate insurance products for which authorization to practice
             law is not required.

 Description of the Product as "Life Insurance" or "Annuity"

 No Producer shall solicit on behalf of the Company the sale of any insurance policy without the
 use of the words "life insurance" or "annuity" (as applicable) unless such solicitation is
 accompanied by other language or documents clearly indicating that the product is a life
 insurance policy or an annuity policy.

 When presenting the Company's products, no Producer shall use any of the following terms or
 phrases to describe the features, conditions or benefits of an insurance policy:




                                                         19
 ADMIN 5516(01-2010           Fidelity & Guaranty Life Insurance Company Des Moines, IA    Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
           1:17-cv-01508-RDB
     Case 1:17-cv-01508-R      Pg 67 of1-2
                          DB Document                           21 of 27
                                        180 Filed 06/02/17 Page 21




                 1.     "savings"                                8.        "founder's plan"

                 2.     "savings plan"                           9.        "profits"

                 3.     "savings account"                        10.       "profit sharing"

                 4.     "investment"                             11.       "special benefits"

                 5.     "investment plan"                        12.       "deposit"

                 6.     "units"                                  13.       "interest plan"

                 7.     "units of participation"

Use of these terms or phrases or other similar terms or phrases in connection with the Company's
products has the capacity or tendency to mislead a purchaser or prospective purchaser to believe
that he or she will receive something other than an insurance policy. For example, the term
"premium" should always be used instead of "deposit" to describe a contribution to an insurance
policy.

Compensation Disclosures

Producers may never mislead consumers on how they are compensated for the sale of products.
To the extent necessary to avoid creating misimpressions, Producers should disclose to potential
customers that they receive compensation tied to the sale of insurance products. For example, if
a Producer is holding out as an advisor or sponsoring a seminar, it is best practice to disclose that
the Producer is an insurance agent paid commission for the sale of insurance policies and
annuities. In addition, Producers must never make statements regarding their compensation that
are not true. Producers must not claim they are paid a fixed salary or do not receive a
commission from the sale of the Company's products unless that is a true statement.

Statements Regarding Financial Guarantees and Potential Returns

Producers must also be careful when discussing any potential financial gains that could result
from the purchase of one of the Company's products. Producers must provide clear, balanced,
and accurate information when discussing the relative guarantees of the Company's products
compared to stocks, bonds, IRAs, certificates of deposits or other kinds of saving instruments or
investments.

 Specifically with regard to annuities, statements to be avoided include, but are not limited to, the
 following:

         •    Annuities are 100% safe;

         •    No one has lost money on an annuity;

         •    Annuities always pay higher interest rates than banks;

         •    Annuities are safer than deposits insured by the FDIC; and

                                                        20
 ADMIN 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, TA         Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document    180 Filed 06/02/17 Page 22 of 27
                               Pg 68 of1-2




        •    Annuities are insured by the government.

This is by no means an exhaustive list of statements that have the capacity to mislead a purchaser
or prospective purchaser. Producers should be careful to avoid making statements similar to the
statements identified above. In addition, these general guidelines may also apply to other
products offered by the Company. Producers are expected to use their best judgment to avoid
misleading purchasers or prospective purchasers by making similar statements when discussing
other products offered by the Company.

Statements Regarding Tax Benefits & Consequences

         •   A Producer shall not state or imply that an insurance policy's benefits are "tax-free"
             unless such is the case. Producers shall describe the inside buildup of deferred
             annuities as "tax-deferred" and not as "tax-free."

         •   Producers should refrain from providing legal or accounting advice and should
             encourage customers to seek independent tax or legal advice as appropriate.

         •   If applicable, Producers must disclose that there may be tax consequences or early
             withdrawal penalties associated with selling or cashing in any assets to be used to
             purchase one of the Company's products. Such assets could include stocks, bonds,
             IRAs, certificates of deposits, or current annuities. Producers must disclose these
             consequences whether the product being sold or cashed in is offered by the Company
             or a third-party provider of similar products.

Interest Rates

         •   Any discussion of current interest rates shall be accompanied by a statement that such
             rates are (1) based on the Company's current rate schedules, (2) generally
             periodically subject to change at the Company's sole discretion, and (3) not
             guaranteed.

         •    Any discussion of interest rates that include a bonus interest rate shall clearly identify
              the amount of the bonus interest rate and shall identify any limitations of the bonus
              (such as limited duration or that it is a vesting bonus).

"Free-look" Provisions

A Producer should make applicants aware of the "free look" provision of the Company's
products, which may vary from 10 to 60 days dependent upon state requirements (see Special
Rules for Applicants Over 60 Years of Age, below).

Policy Costs

A Producer must disclose all material charges related to an insurance policy issued by the
Company and respond to all inquiries concerning the same by providing complete and accurate
information.



                                                          21
 ADMIN 5516(01-2011)           Fidelity & Guaranty Life insurance Company Des Moines, IA       Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document    180 Filed 06/02/17 Page 23 of 27
                               Pg 69 of1-2




 IX.     Special Rules For Fixed Indexed Products

 The Company offers a variety of fixed indexed products that provide a guaranteed interest rate
 and also provide the possibility that interest may accrue based upon a formula linked to an
 external index such as the S&P 500® or the Russell 2000®. All Producers are subject to the
 following guidelines for the marketing of fixed indexed products:

         •    fixed indexed products should not be marketed as a substitute for mutual funds or
              other equity investments;

         •    fixed indexed products should be positioned as possible alternatives to traditional
              annuities;

         •    marketing of fixed indexed products should not characterize the product as an
              investment;

         •    the marketing should make it clear that the product pays a fixed interest rate and does
              not provide any direct participation in the index used as part of the product's interest
              crediting formula; and

         •    the overall focus of the marketing, including any sales presentations, of fixed indexed
              products should be the long term retirement aspects of the fixed index products, such
              as minimum guaranteed surrender values and annuity payout options..

 X.      Special Rules For Applicants Over 60 Years Of Age

 Several states have adopted regulations that require special procedures for delivery of policies to
 applicants over 60 years of age. These regulations may include delivery of a Financial Review of
 the policy, a copy of a Guide to Buying Life Insurance After Age 60 and other notices. State law
 provides that failure to deliver such documents constitutes an omission, which misrepresents the
 benefits, advantages, conditions or terms of an insurance policy. In addition, the "free-look"
 period in some states is extended for applicants over 60 years of age. Every Producer must
 comply with all rules and regulations pertinent to the sale of life insurance and annuity products
 to applicants over 60 years of age in each state in which the Producer is licensed.

 XI.     Fraudulent Insurance Acts

 State laws broadly define certain acts and practices as fraudulent. Under these laws, Producers
 may not, either individually or in concert with customers or other persons, engage in fraudulent
 acts. Fraudulent acts include the following without limitation:

         1.       Knowingly fail to return any monies or premiums paid for an insurance policy to
                  the applicant or policy owner, the designee of the insured, or other persons
                  entitled to the monies or premiums if the insurance applied for is not ultimately
                  provided;

         2.       Present to an insurer, or cause to be presented to an insurer, documentation or a
                  written or oral statement that is made in support of a claim with knowledge that


                                                          22
 ADMIN 5516(01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA     Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document    180 Filed 06/02/17 Page 24 of
                               Pg 70 of1-2
                             Document                              of 27




                 the documentation or statement contains false or misleading information
                 concerning a matter material to the claim;

        3.       Except for prepayment of periodic payments or excess contributions permitted
                 under the terms of the policy, willfully collect excess premium beyond amounts
                 approved or, in cases not subject to approval, beyond charges specified in the
                 policy and fixed by an insurer;

         4.      Misappropriate or unreasonably withhold funds received or held where the funds
                 represent premiums or returned premiums;

         5.       Misappropriate benefits under an insurance policy;

         6.       Act as or hold yourself out to be an insurance producer if the person has not
                  complied with the applicable licensing and appointment laws of their state;

         7.       Knowingly or willfully make any false or fraudulent statement in or with
                  reference to any application for insurance;

         8.       Place insurance with an unauthorized insurer not regulated by the state insurance
                  department and/or refuse to obey an order by the state insurance commissioner to
                  produce for examination all policies and other documents evidencing the
                  insurance and the amount of premiums paid or agreed to be paid for the insurance;

         9.       With intent to deceive, knowingly exhibit a false account, document, or
                  advertisement, relative to the affairs of an insurer;

         10.      Solicit or take application for, procure, or place for others any insurance for which
                  the Producer has not received a license or certificate of qualification;

         11.      Knowingly violate the licensing and appointment requirements of the state in
                  which the proposed insurance transaction will take place; or

         12.      Intentionally fail to report to an insurer the exact amount of consideration charged
                  as premium for an insurance policy, if different from the policy premium, and/or
                  fail to maintain records reflecting that information.

 Commission of any fraudulent insurance act subjects the Producer to a range of serious
 sanctions, including disciplinary action from state insurance departments, criminal prosecution,
 and civil liability. Such acts are also grounds for immediate termination for cause under the
 Company's Producer Agreement.

 XII.    Anti-Money Laundering Program

 The USA Patriot Act (the "Act") requires fi nancial service firms, including insurance companies,
 to implement appropriate controls and procedures to detect money laundering activities.




                                                            23
 ADMIN 5516(01-2011)           Fidelity & Guaranty Life Insurance Company Des Moines, IA      Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document    180 Filed 06/02/17 Page 25 of 27
                               Pg 71 of1-2




The Company is committed to preventing unscrupulous clients from attempting to fund terrorist
or criminal activities or launder the proceeds of illegal activities through the Company ("money
laundering activities"). To support our commitment, the Company has adopted an anti -money
laundering program that has been reasonably designed to (i) protect the Company against the
risks of money laundering activities, and (ii) monitor the Company's service providers and the
policies and procedures designed to combat money-laundering activities in their performance of
services for the Company.

Money Laundering Generally

"Money Laundering" is defined as changing the identity of illegally obtained money so that it
appears to have originated from a legitimate source. The Act treats those who assist criminals to
launder their ill-gotten gains harshly. As these offenses can also be committed negligently, it is
important that all of the Company's employees and Producers, particularly the following, know
about money laundering:

         •   All Producers;

         •    All employees who have client or account contact (directly or through transactions);

         •    All employees who keep account/transaction records;

         •    All employees that exercise supervisory control over such person(s) or area.

 The Company will monitor anti -money laundering rules and regulations, and periodically update
 the Company's anti-money laundering program so that the Company ensures compliance with
 the Act.

 Applications

 Every product sale must be made using the appropriate Company application form. All responses
 on the application shall be completed accurately by the Producer and reflect the applicant's
 responses to those questions as conveyed to the Producer. Any and all information possessed by
 the Producer relating to the applicant's responses shall be included on the application.

 The application shall be reviewed by the Producer before it is signed by the applicant, and then
 signed by the applicant in the Producer's presence. After the applicant has signed the application,
 the Producer shall sign as witness to its execution.

 Any changes, alterations, amendments or corrections on the application shall be made by the
 Producer (or applicant) and initialed by the applicant.

 Under no circumstance should a Producer act as a "surrogate" for a non-licensed or non-
 appointed Producer. That means that if a Producer appointed by the Company signs the
 application as the Producer, he or she must have been the Producer who met with the customer or
 solicited the application. Deliberately circumventing such rules will jeopardize the Producer's
 appointment with the Company and likely subject the Producer to fi nes, penalties and possibly
 the loss of their insurance license.


                                                         24
 ADMIN 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, IA      Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document    180 Filed 06/02/17 Page 26 of 27
                               Pg 72 of1-2




 XIII. Customer Monies

 General

 As stated in the Company's Producer's Agreement, any initial premium, entire or partial,
 collected by the Producer shall be immediately forwarded to the Company, in the exact form in
 which it was paid to the Producer.

 Unless specified in writing by the Company, the Producer shall have no authority to collect any
 premiums or monies from policyholders other than the initial premium.

 Commingling

 All monies, negotiable instruments, or securities received by a Producer for or on behalf of the
 Company shall be held by the Producer as trustee for the Company, and shall not be used by
 such Producer for any personal or other purposes whatsoever, but shall be immediately
 forwarded to the Company. Customer monies shall not be commingled with monies in an
 insurance Producer's personal account or an insurance agency's general account.

 Cash Equivalents

 Due to certain anti-money laundering regulations, US financial services companies are required,
 at a minimum, to give notice to the Department of the Treasury whenever a client pays for a
 financial product using cash or "cash equivalents" such as money orders or cashier's checks that
 total $10,000 or more during a calendar year. The Company imposes certain restrictions or
 assumes certain reporting obligations with respect to cash and cash equivalents as a result of the
 anti-money laundering requirements. As such, the Company's Policy on accepting cash or cash
 equivalents for Life Insurance and Fixed Annuity products is available on Saleslink, but some of
 the highlights are:

 Cash and cash equivalents, other than cashier's checks, will not be accepted for Fixed
 ANNUITY contracts. With respect to LIFE insurance policies, cash and cash equivalents, other
 than cashier's checks, up to $500 will be accepted.

 The Company will accept personal checks (not guaranteed by a bank) with the policyholder's
 name imprinted on the check along with his or her address and phone numbers. Third party
 personal checks will not be accepted.

 The Company will accept wire transfers.

 The Company will accept cashier checks, for ANNUITY and LIFE insurance but a Cash
 Transaction Report (CTR) will be filed with the U.S. Treasury Department for amounts
 singularly or cumulatively greater than $10,000 in a 12 month period. With respect to LIFE
 insurance policies, the Company will file a CTR with respect to money orders that aggregate
 greater than $10,000 in a 12 month period.



                                                        25
 ADMIN 5516(01-2011)         Fidelity & Guaranty Life Insurance Company Des Moines, IA    Rev 12-2014
20-06526-rdd Doc 1 Filed 10/02/20 Entered 10/02/20 21:04:18 Main Document
     Case 1:17-cv-01508-RDB Document    180 Filed 06/02/17 Page 27 of 27
                               Pg 73 of1-2




         •


XIV. Customer Complaints

The Company views all customer complaints very seriously. Consistent with its customer service
focus, the Company will strive to resolve all complaints in a fair and timely manner.

Defined

"Complaint" means any written communication expressing a concern or a grievance. "State
Insurance Department Complaint" means a written communication regarding a complaint
transmitted by a state insurance department.

Mandatory Reporting

All customer complaints and all State Insurance Department complaints (collectively,
"Complaints"), regardless of their source, shall be reported immediately to the Company and
processed as set forth below.

         I.       A Producer shall forward any complaint, to the Company's Vice-President —
                  Client Services and Claims.

         2.       The Company's, Vice-President — Client Services Claims will investigate the
                  complaint as appropriate.

         3.       A Producer must respond in a timely manner to any request for information from
                  the Company concerning a Complaint, including any request for a written
                  summary of the facts related to a Complaint.

         4.       Under no circumstances should a Producer offer cash or any other valuable
                  consideration to settle a Complaint regarding the Company or its products without
                  providing prior written notice to the Company.

* By affixing one electronic signature to the Market Conduct Guide, Insurance Agency/Producer
acknowledges that the acceptance/agreement to the terms of the Market Conduct Guide does
apply to any identification numbers that have been assigned by the Company to the
Agency/Producer.

Insurance Agency/Producer may execute this Guide electronically by accessing the Company's
producer intranet site and providing acceptable authentication information that will permit the
Company to rely upon Insurance Agency's/Producer's electronic 'signature'.




                                                         26
 ADMIN 5516(01-2011)          Fidelity & Guaranty Life Insurance Company Des Moines, TA   Rev 12-2014
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 74 of 180




                            EXHIBIT F
      20-06526-rdd      Doc 1      Filed 10/02/20 Entered 10/02/20 21:04:18                Main Document
                                               Pg 75 of 180
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                 INDEX NO. 501256/2020
          Case
NYSCEF DOC. NO.1:20-cv-01081-AMD-LB
                1                   Document 1-1 Filed 02/27/20 Page RECEIVED
                                                                     4 of 29 PageID #: 801/16/2020
                                                                               NYSCEF:




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS

         DR. AHARON GUTTERMAN, BATSHEVA
         MARKOWITZ, NORTHEAST ANESTHESIA,
         P.C., and AHARON GUTTERMAN MD PLLC,

                                Plaintiffs,                           Index No.

                -against-

         PHILIP HERZOG and RICKY LOWENTHAL,                           VERIFIED COMPLAINT

                                Defendants.


                Plaintiffs Dr. Aharon Gutterman, Batsheva Markowitz, Northeast Anesthesia P.C., and

         Aharon Gutterman MD PLLC (collectively, “Plaintiffs”) as and for their Verified Complaint

         against Philip Herzog (“Herzog”) and Ricky Lowenthal (“Ricky” and together with Herzog, the

         “Defendants”) hereby allege as follows:

                                              NATURE OF THE ACTION

                1.      From 2014 to 2018, Herzog, together with certain non-parties, operated an

         association-in-fact enterprise (the “Lowenthal-Herzog Enterprise”) that engaged in and benefited

         from a fraudulent scheme that caused the Plaintiffs to lose approximately $1.8 million.

                2.      As part of the fraudulent scheme, nonparty Leon (Yehuda) Lowenthal solicited a

         series of loans from the Plaintiffs.

                3.      Lowenthal, who concealed the fact that his license as an insurance agent had been

         revoked, claimed to need the funds to finance premiums for his clients’ life insurance policies.

                4.      Lowenthal explained that, within weeks of paying the first premium for each life

         insurance policy, Lowenthal would receive a commission of between 108% and 120% of the first

         premium payment, which Lowenthal promised to use to promptly repay the Plaintiffs.




                                                      3 of 25

                                                                                                EXHIBIT F
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                 INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
          Case  1         Doc 1 Filed 10/02/20
            NO.1:20-cv-01081-AMD-LB             Entered
                                      Document 1-1       10/02/20
                                                     Filed        21:04:18
                                                           02/27/20          Main
                                                                     Page RECEIVED
                                                                           5 of    Document
                                                                                29 PageID #: 901/16/2020
                                                                                     NYSCEF:
                                            Pg 76 of 180



                  5.      To further induce Plaintiffs to advance the funds, Lowenthal provided documents

          that purported to be valid life insurance policies for his clients.

                  6.      Dr. Gutterman and Lowenthal were first cousins and close friends who had grown

          up together. Because of their close, familial relationship, Dr. Gutterman trusted Lowenthal.

                  7.      Upon information and belief, Lowenthal’s representations were false.

                  8.      Upon information and belief, the life insurance documents provided by Lowenthal

          had been fabricated by another nonparty who was part of the Lowenthal-Herzog Enterprise,

          Hershy Greenfield.

                  9.      For his part in the Lowenthal-Herzog Enterprise, Herzog, Lowenthal’s father-in-

          law, supplied signed checks drawn on Herzog’s personal bank accounts as collateral and

          guarantees for the loans.

                  10.     Some of Herzog’s checks were blank. Others included specific amounts that

          totaled over $1 million.

                  11.     Plaintiffs gained additional comfort from the involvement of Herzog, who is one

          of the proprietors of Herzog Wine Cellars, a successful wine company that owns popular wine

          brands Kedem, Manischewitz, Baron Herzog, Jeunesse, and Weinstock.

                  12.     Upon information and belief, both Herzog and Lowenthal knew the checks could

          not serve as adequate collateral because the bank accounts on which Herzog’s checks were drawn

          lacked sufficient funds to cover the checks.

                  13.     In reliance on Lowenthal’s false representations and fake documents and in

          reliance on the false collateral provided by Herzog, the Plaintiffs advanced approximately $3.3

          million to the Lowenthal-Herzog Enterprise.

                  14.     Upon information and belief, the Lowenthal-Herzog Enterprise did not use the


                                                             2



                                                         4 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                     INDEX NO. 501256/2020
           20-06526-rdd
         Case
NYSCEF DOC.               Doc 1 Filed Document
            NO.1:20-cv-01081-AMD-LB
                 1                    10/02/20 1-1
                                                Entered
                                                     Filed10/02/20
                                                           02/27/2021:04:18 ofMain
                                                                     Page 6RECEIVEDDocument
                                                                               29 PageID #: 1001/16/2020
                                                                                    NYSCEF:
                                            Pg 77 of 180



          funds to finance life insurance premiums as was represented to Plaintiffs.

                 15.     Upon information and belief, the Lowenthal-Herzog Enterprise used the loans to

          perpetrate a Ponzi scheme, to purchase real estate, and to pay for personal expenses for Herzog,

          Lowenthal, and Lowenthal’s wife, Ricky.

                 16.     Of the approximately $3.3 million advanced by the Plaintiffs, the Lowenthal-

          Herzog Enterprise repaid only $1.5 million over four years.

                 17.     When it became clear that the loans had been falsely procured and would never be

          repaid, the Plaintiffs attempted to deposit the collateral checks provided by Herzog.

                 18.     Those checks were dishonored by the applicable banks.

                 19.     Plaintiffs bring this action to recover damages arising from the fraudulent scheme

          perpetrated by the Lowenthal-Herzog Enterprise, Herzog’s provision of false checks, and Ricky’s

          unjust enrichment from funds fraudulently obtained from the Plaintiffs.

                                          JURISDICTION AND VENUE

                 20.     This Court has personal and subject matter jurisdiction over this action pursuant to

          CPLR § 301, et seq.

                 21.     Venue is proper in Kings County pursuant to CPLR § 503(a) because Plaintiffs

          reside in Kings County.

                                                   THE PARTIES

                 22.     Plaintiff Dr. Aharon Gutterman is an individual residing in Brooklyn, New York.

                 23.     Plaintiff Batsheva Markowitz is an individual residing in Brooklyn, New York.

          Batsheva Markowitz and Aharon Gutterman are married and live together with their children.

                 24.     Plaintiff Northeast Anesthesia P.C. is a domestic professional corporation located

          in King’s County New York.


                                                           3



                                                       5 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                   INDEX NO. 501256/2020
           20-06526-rdd
         Case
NYSCEF DOC.               Doc 1 Filed Document
            NO.1:20-cv-01081-AMD-LB
                 1                    10/02/20 1-1
                                                Entered
                                                     Filed10/02/20
                                                           02/27/2021:04:18 ofMain
                                                                     Page 7RECEIVEDDocument
                                                                               29 PageID #: 1101/16/2020
                                                                                    NYSCEF:
                                            Pg 78 of 180



                  25.      Plaintiff Aharon Gutterman MD PLLC is a domestic professional limited liability

          company located in King’s County New York.

                  26.      Defendant Ricky Lowenthal is an individual residing in Monsey, New York.

          Ricky is married to Leon Lowenthal, who has applied for personal bankruptcy.

                  27.      Defendant Philip Herzog is an individual residing in Monsey, New York. Herzog

          lives with his daughter, Ricky Lowenthal, and his son-in-law, Leon Lowenthal.

                                              FACTUAL BACKROUND

             A.         Aharon Gutterman and Leon Lowenthal’s Close Relationship

                  28.      Dr. Gutterman and Leon Lowenthal are first cousins and were, prior to the

          occurrence of the events described herein, close friends.

                  29.      Prior to the events described herein, Batsheva Markowitz and Ricky Lowenthal

          were close friends.

                  30.      Because of their close relationship, Plaintiffs trusted Leon Lowenthal and the

          Defendants.

             B.         The Fraudulent Life Insurance Policy Premium Scheme

                  31.      Lowenthal, Herzog, PW Insurance Agency Corp. Prosperity LM Inc., Hershy

          Greenfield, and others operated together as an association-in-fact: the Lowenthal-Herzog

          Enterprise.

                  32.      Until his license was revoked in 2018, Lowenthal was a licensed insurance broker

          specializing in life, accident and health insurance policies.

                  33.      From approximately 2014 to 2018, Lowenthal was associated with various

          insurance companies, including but not limited to. Zurich American Life Insurance, Fidelity &

          Guaranty Life Insurance Company, Prudential Insurance Company, Nationwide Life Insurance


                                                            4



                                                        6 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                  INDEX NO. 501256/2020
           20-06526-rdd
         Case
NYSCEF DOC.               Doc 1 Filed Document
            NO.1:20-cv-01081-AMD-LB
                 1                    10/02/20 1-1
                                                Entered
                                                     Filed10/02/20
                                                           02/27/2021:04:18 ofMain
                                                                     Page 8RECEIVEDDocument
                                                                               29 PageID #: 1201/16/2020
                                                                                    NYSCEF:
                                            Pg 79 of 180



          Company and United of Omaha Life Insurance Company.

                  34.      In or about April 2014, Lowenthal asked Dr. Gutterman for a loan.

                  35.      Lowenthal told Gutterman that the loan would be used to help Lowenthal’s elderly

          clients purchase life insurance policies.

                  36.      Lowenthal provided Dr. Gutterman with documents that Lowenthal claimed to be

          his clients’ life insurance policies.

                  37.      Lowenthal explained that life insurance companies offered commissions of

          between 108% and 120% of the first premium payment to incentivize insurance agents to sell

          such policies.

                  38.      For example, if a policy carried an initial premium of $100,000, the agent would

          be entitled to receive a commission of between $108,000 and $120,000 for sourcing the policy.

                  39.      Lowenthal further explained to Dr. Gutterman that, although Lowenthal himself

          was not permitted to finance the premiums directly, he could do so with funds from third parties.

                  40.      Lowenthal represented that the commissions would be paid by the insurance

          companies promptly after the first premiums were received and that Dr. Gutterman would not

          have to wait long to be repaid.

                  41.      Upon information and belief, Lowenthal had no intention of selling insurance

          policies or using Plaintiffs’ funds to finance insurance premiums.

                  42.      Upon information and belief, the information Lowenthal provided to Dr.

          Gutterman concerning the life insurance policies, including the documents Lowenthal claimed to

          be his clients’ life insurance policies, was false.

                  43.      Upon information and belief, the false documents were created by Hershy

          Greenfield to induce Plaintiffs to lend money to the Lowenthal-Herzog Enterprise.


                                                                5



                                                         7 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                   INDEX NO. 501256/2020
           20-06526-rdd
         Case
NYSCEF DOC.               Doc 1 Filed Document
            NO.1:20-cv-01081-AMD-LB
                 1                    10/02/20 1-1
                                                Entered
                                                     Filed10/02/20
                                                           02/27/2021:04:18 ofMain
                                                                     Page 9RECEIVEDDocument
                                                                               29 PageID #: 1301/16/2020
                                                                                    NYSCEF:
                                            Pg 80 of 180



                   44.      Specifically, upon information and belief, Greenfield fabricated, among other

          things, false insurance policies, bank deposit slips, commission checks, bank statements, and

          requests for wire instructions.

                   45.      Upon information and belief, the Lowenthal-Herzog Enterprise did not use

          Plaintiffs’ funds to finance insurance policies and instead used them to pay for personal expenses,

          to purchase real estate, and to perpetuate an ongoing Ponzi scheme.

              C.         Plaintiffs Loan the Lowenthal-Herzog
                         Enterprise Over $3.3 Million Under False Pretenses

                   46.      From on or about 2014 through 2018, Plaintiffs advanced approximately $3.3

          million in loans to the Lowenthal-Herzog Enterprise.

                   47.      Many of Plaintiffs’ advances were made by bank transfer to Prosperity LM Inc.

          (“Prosperity”) — an entity operating at Lowenthal’s direction as part of the Lowenthal-Herzog

          Enterprise.

                   48.      The Lowenthal-Herzog Enterprise used bank accounts held by Prosperity to

          receive funds from and disburse funds to Plaintiffs in furtherance of the Ponzi scheme.

                   49.      The Lowenthal-Herzog Enterprise also used Insurance Agency Corp. (“IAC” and,

          together with “Prosperity,” the “Lowenthal Companies”), another entity operating at Lowenthal’s

          direction, to facilitate the Ponzi scheme by using bank IAC’s bank accounts to make repayments

          to Plaintiffs.

                   50.      Upon information and belief, the Lowenthal-Herzog Enterprise used the

          Lowenthal Companies to facilitate transactions with other victims in furtherance of the Ponzi

          scheme.

                   51.      The majority of transactions between Plaintiffs and the Lowenthal-Herzog

          Enterprise was done through wire transfers. Some transactions were done in cash. A small
                                                             6



                                                         8 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                   INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 10   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 14
                                                                                     NYSCEF:  01/16/2020
                                            Pg 81 of 180



          number of checks were also exchanged.

                  52.     Many of the loans were memorialized in promissory notes signed by Lowenthal.

                  The Initial $50,000 Loan

                  53.     The Lowenthal-Herzog Enterprise began the scheme by seeking small loans from

          Plaintiffs in an apparent effort to build trust.

                  54.     In or about April 2014, Lowenthal asked Plaintiffs for an initial loan of $50,000.

                  55.     As described above, Lowenthal falsely claimed that he needed the loan to finance

          certain life insurance premiums.

                  56.     To induce Plaintiffs to make the loan, and in furtherance of the Lowenthal-Herzog

          Enterprise schemes, Lowenthal provided Dr. Gutterman with a check endorsed by his father-in-

          law, Defendant Philip Herzog, in the amount of $50,000 as collateral for the loan.

                  57.     Upon information and belief, Herzog was aware that Lowenthal was providing the

          $50,000 check to Plaintiffs as collateral for the loan, and Herzog signed the check to increase the

          Lowenthal-Herzog Enterprise’s chances of persuading Plaintiffs to advance the loan.

                  58.     Plaintiffs were aware that Herzog had a history of guaranteeing ventures involving

          Lowenthal. For example, in connection with a separate business venture, Lowenthal informed a

          creditor that his debt of $54,000 and all other debts associated with the business were guaranteed

          by Herzog.

                  59.     Herzog’s check made Plaintiffs feel more comfortable advancing funds to the

          Lowenthal-Herzog Enterprise.

                  60.     Upon information and belief, Herzog knew or should have known that, at the time

          he provided the check to Plaintiffs through Lowenthal, Herzog’s accounts had and would

          continue to have insufficient funds to cover the amount of the check.


                                                                7



                                                             9 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                  INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 11   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 15
                                                                                     NYSCEF:  01/16/2020
                                            Pg 82 of 180



                  Herzog Provides a Series of Checks to Induce Plaintiffs to Advance
                  $3.3 Million to the Lowenthal-Herzog Enterprise Over the Next Four Years

                  61.    Over the course of the subsequent four years, Plaintiffs advanced approximately

          $3.3 million to the Lowenthal-Herzog Enterprise.

                  62.    Plaintiffs made each advance in reliance on the false representations that the

          Lowenthal-Herzog Enterprise was using the funds to finance life insurance premiums and that

          each loan was backed by a valid check from Herzog.

                  63.     From time to time, Plaintiffs received partial repayments from the Lowenthal-

          Herzog Enterprise.

                  64.    The repayments had the intended effect of reassuring Plaintiffs that the

          Lowenthal-Herzog Enterprise was solvent and creditworthy and inducing Plaintiffs to advance

          more.

                  65.    In total, Plaintiffs advanced $2,871,000 through bank transfers and $448,000 in

          cash.

                  66.    Upon information and belief, to induce these advances for the benefit of the

          Lowenthal-Herzog Enterprise, Herzog signed the following checks and, through Lowenthal,

          provided them to Plaintiffs as false collateral:

                         a. In or about May 2014, Herzog provided a signed check in the amount of
                            $50,000 (referenced in paragraph 55 above);

                         b. In or about June 2014, Herzog provided a signed check in the amount of
                            $85,000;

                         c. In or about November 2016, Herzog provided a signed check in the amount of
                            $850,000

                         d. In or about March 2017, Herzog provided a signed check in the amount of
                            $100,000;

                         e. In or about January 2018, Herzog provided a signed check with the amount left
                                                             8



                                                        10 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                    INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 12   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 16
                                                                                     NYSCEF:  01/16/2020
                                            Pg 83 of 180



                                blank.

                 67.     Upon information and belief, Herzog knew that the bank accounts from which

          these checks were drawn did not hold enough cash to honor these checks.

                 68.     Upon information and belief, Herzog knew that the bank accounts from which the

          blank checks were drawn did not hold enough cash to serve as meaningful collateral for the

          amount Plaintiffs had advanced.

                 69.     Upon information and belief, Herzog provided the signed checks with the

          intention of inducing Plaintiffs to advance funds for the benefit of the Lowenthal-Herzog

          Enterprise.

                 Lowenthal and Greenfield Present False Documents to Reassure Plaintiffs

                 70.     Over the course of the Lowenthal-Herzog Enterprise’s scheme, Plaintiffs at times

          expressed concern about the Lowenthal-Herzog Enterprise’s failure to repay Plaintiffs in full.

                 71.     The Lowenthal-Herzog Enterprise responded by presenting fabricated documents

          and information to falsely reassure Plaintiffs that their funds were being used to finance life

          insurance policies.

                 72.     For example, in 2015, Lowenthal provided Plaintiffs with a document that

          purported to be Zurich Insurance’s wire instructions for the Lowenthal-Herzog Enterprise to pay

          $281,000 in life insurance premiums.

                 73.     In or about September 2017, Lowenthal provided life insurance policy documents

          purportedly issued for three individuals between the ages of 77 and 79.

                 74.     Two of these policies were purportedly issued by Zurich American Life Insurance

          Company. However, according to records from the New York State Department of Insurance,

          Lowenthal’s relationship with Zurich had terminated over three years earlier in May 2014.


                                                            9



                                                       11 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                  INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 13   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 17
                                                                                     NYSCEF:  01/16/2020
                                            Pg 84 of 180



                   75.   Lowenthal, on behalf of the Lowenthal-Herzog Enterprise, transferred the phony

          policies to Dr. Gutterman using electronic mail.

                   76.   Lowenthal also provided Dr. Gutterman with a copy of a Wells Fargo bank

          statement that purportedly showed approximately $4.5 million dollars in commission deposits to

          Lowenthal’s Company, “CW Prosperity Advisors Inc.”

                   77.   Lowenthal, on behalf of the Lowenthal-Herzog Enterprise, provided a copy of the

          false Wells Fargo bank statement to Dr. Gutterman using electronic mail.

                   78.   Upon information and belief, these false documents, among others, were created

          and falsified by Hershy Greenfield and provided to Plaintiffs by Lowenthal to induce further

          loans.

                   79.   In addition, Hershy Greenfield himself provided Plaintiffs with a false Wells

          Fargo bank statement dated August 4, 2017 that purportedly showed approximately $770,000

          dollars in commission deposits from United of Omaha Life Insurance Company relating to a life

          insurance policy issued to one of Lowenthal’s clients.

                   80.   Hershy Greenfield, on behalf of the Lowenthal-Herzog Enterprise, provided a

          copy of the false Wells Fargo bank statement to Dr. Gutterman using electronic mail.

                   81.   In or about September 2017, Lowenthal opened an account with Bank of America

          and told Plaintiffs he would use the account to deposit repayments for Plaintiffs.

                   82.   On or about September 25, 2017, Hershy Greenfield emailed Batsheva Markowitz

          with the username and password to access this account. However, contrary to his promises,

          Lowenthal never deposited any funds into this account for the Plaintiffs to withdraw.

                   83.   Upon information and belief, Lowenthal set up this bank account with no intent to

          make deposits for sole purpose of inducing Plaintiffs to advance additional loans.


                                                             10



                                                      12 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                     INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 14   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 18
                                                                                     NYSCEF:  01/16/2020
                                            Pg 85 of 180



                   The Lowenthal-Herzog Enterprise Has Other Victims

                   84.      In 2017, Plaintiffs received $405,000 in repayments from an account in the name

          of Eli Rubenstein.

                   85.      Upon information and belief, Eli Rubenstein was another victim of the Lowenthal-

          Herzog Enterprise’s Ponzi scheme, who was directed by the Lowenthal-Herzog Enterprise to pay

          Plaintiffs.

                   86.      Indeed, on more than one occasion, the Lowenthal-Herzog Enterprise directed the

          Plaintiffs to make their loans directly to Mr. Rubenstein and another individual, Steven Spector.

                   87.      Upon information and belief, Mr. Spector was another victim of the Lowenthal-

          Herzog Enterprise’s Ponzi scheme.

                   88.      Despite multiple demands by Plaintiffs, the Lowenthal-Herzog Enterprise has not

          made any additional repayments since January 2018.

                   89.      Of the $3.3 million Plaintiffs were induced to advance to the Lowenthal-Herzog

          Enterprise, the Lowenthal-Herzog Enterprise has failed to repay $1,787,838.

                   90.      Upon information and belief, these funds were used to perpetuate the Lowenthal-

          Herzog Enterprise’s Ponzi scheme, invest in real estate, and pay for the personal and family

          expenses of the individual members of the Lowenthal-Herzog Enterprise.

              D.         Ricky Acknowledges the Ponzi Scheme
                         Perpetrated by the Lowenthal-Herzog Enterprise

                   91.      On March 13, 2019, Batsheva texted Ricky about the funds the Lowenthal-Herzog

          Enterprise had failed to repay and the Ponzi scheme Plaintiffs suspected the Lowenthal-Herzog

          Enterprise was operating.

                   92.      After initially feigning disbelief, Ricky ultimately confirmed the existence of the

          Lowenthal-Herzog Enterprise’s Ponzi schemes and admitted her knowledge of the scheme.
                                                             11



                                                         13 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                  INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 15   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 19
                                                                                     NYSCEF:  01/16/2020
                                            Pg 86 of 180



                   93.    Ricky wrote, “I realized you were right & was up all night crying in bed.”

                   94.    Ricky admitted the Lowenthal-Herzog Enterprise “shudve stopped 2 yrs ago”

          [sic].

                   95.    Ricky also confirmed her father, Herzog’s role, promising to “get my father

          involved” in efforts to repay victims.

                   96.    Seeking an explanation for the fraud and betrayal, Batsheva asked Ricky, “what

          did yehuda say happened to all the $?”

                   97.    In response, Ricky confirmed her knowledge that the Lowenthal-Herzog

          Enterprise had been operating a Ponzi scheme by “borrowing from #1 to pay back #2.”

                   98.    Ricky further claimed that the Lowenthal-Herzog Enterprise had hired a

          professional “who deals w/ such type of matters, who will help him pay back all the guys & be in

          charge of this mess.”

                   99.    In truth, the purported professional hired by Ricky on behalf of the Lowenthal-

          Herzog Enterprise was engaged to threaten victims of the Lowenthal-Herzog Enterprise in order

          to deter them from taking legal action or reporting the illegal conduct to law enforcement.

                   100.   Specifically, this hired “professional” threatened Dr. Gutterman with physical

          harm and warned that Dr. Gutterman would lose his medical license if Plaintiffs took legal action.

                   ADDITIONAL FACTS PERTAINING TO CLAIMS UNDER RACKETEER-
                     INFLUENCED AND CORRUPT ORGANIZATIONS (“RICO”) ACT

                   101.   Lowenthal, Prosperity LM Inc., PW Insurance Agency Corp., Phillip Herzog,

          Hershy Greenfield, and others formed an association-in-fact enterprise, the Lowenthal-Herzog

          Enterprise.

                   102.   Over the course of a four-year period, the Lowenthal-Herzog Enterprise engaged

          in a scheme to fraudulently induce Plaintiffs to advance millions in loans.
                                                          12



                                                       14 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                  INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 16   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 20
                                                                                     NYSCEF:  01/16/2020
                                            Pg 87 of 180



                  103.    Lowenthal, Prosperity LM Inc., PW Insurance Agency Corp., Phillip Herzog,

          Hershy Greenfield, and others knowingly and intentionally participated in this scheme by

          obtaining money from Plaintiffs under the false pretense of funding premiums for life insurance

          policies.

                  104.    The Lowenthal-Herzog Enterprise fraudulent induced other victims to advance

          similar loans and then kept the scheme from collapsing by using funds from some victims to

          partially repay other victims, including the Plaintiffs.

                  105.    Lowenthal, Prosperity LM Inc., PW Insurance Agency Corp., Phillip Herzog,

          Hershy Greenfield, and others knowingly and intentionally participated in this Ponzi scheme.

                  106.    The Lowenthal-Herzog Enterprise used the unlawfully elicited funds to invest in

          real property in New Jersey, Pennsylvania, Connecticut, and Maryland for its own benefit.

                  107.    The Lowenthal-Herzog Enterprise also used the funds to pay the personal

          expenses of its participants.

                  108.    At least one other victim of the Lowenthal-Herzog Enterprise, Benjamin Landa,

          filed a lawsuit against Herzog and Lowenthal seeking to recover $420,000 in loans that were

          never repaid.

                  109.    As alleged in the action brought by Landa, “Herzog regularly guaranteed loans

          for Lowenthal in the past and never expressed any objection to such guarantees.”

                  110.    In December 2019, Lowenthal filed for Chapter 11 bankruptcy in the Southern

          District of New York.

                  111.    In his bankruptcy petition, Lowenthal listed $3.4 million in “disputed,” “unsecured

          claims” by individuals against him.

                  112.    Upon information and belief, the individual creditors listed in Lowenthal’s


                                                            13



                                                        15 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                       INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 17   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 21
                                                                                     NYSCEF:  01/16/2020
                                            Pg 88 of 180



          Chapter 11 filing are victims of the Lowenthal-Herzog Enterprise.

                    113.   Upon information and belief, the Lowenthal-Herzog Enterprise defrauded victims

          of over $6.8 million dollars in total.

                                            FIRST CLAIM FOR RELIEF
                                      Violation of RICO, 18 U.S.C. § 1961 et seq.
                                                (Against Philip Herzog)

                    114.   Plaintiffs repeat and reallege each of the foregoing allegations as if fully set forth

          herein.

                    115.   The Lowenthal-Herzog Enterprise was engaged in and affected interstate

          commerce by, among other things, securing loans using false pretenses and using the funds to

          invest in real estate in other states.

                    116.   Lowenthal, acting as an agent of the Lowenthal-Herzog Enterprise, falsely

          represented that the loans would be used to finance life insurance policy premiums.

                    117.   Upon information and belief, the life insurance policies never existed.

                    118.   The Lowenthal-Herzog Enterprise instead used the funds to perpetrate a Ponzi

          scheme, to invest in real property located in New Jersey, Pennsylvania, Connecticut, and

          Maryland, and to pay the personal and family expenses of its own members.

                    119.   Plaintiffs’ loans were induced by multiple checks endorsed and supplied by

          Herzog and made out to Plaintiffs totaling $1.085 million dollars.

                    120.   Plaintiffs’ loans were also induced by a blank check signed by Herzog.

                    121.   Upon information and belief, Herzog knew these checks would not be honored

          and could not serve as adequate collateral.

                    122.   Upon information and belief, Herzog intended to use these checks to induce

          Plaintiffs to advance funds to the Lowenthal-Herzog Enterprise.


                                                             14



                                                         16 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                    INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 18   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 22
                                                                                     NYSCEF:  01/16/2020
                                            Pg 89 of 180



                 123.    In the absence of the checks Herzog provided to Plaintiffs as collateral, Plaintiffs

          would not have advanced funds to the Lowenthal-Herzog Enterprise.

                 124.    From 2014 through 2018, the Herzog caused injury to Plaintiffs by inducing

          Plaintiffs to advance $3.3 million to the Lowenthal-Herzog Enterprise based on these false

          representations.

                 125.    This amount was advanced through over twenty-six separate transactions from

          2014-2018.

                 126.    The Lowenthal-Herzog Enterprise furthered the schemes by transmitting and

          causing to be transmitted dozens of emails, text messages, and bank transfers over interstate

          wires, or wires routed interstate, in violation of 18 U.S.C. § 1343, the federal wire fraud statute

                 127.    Such interstate wire communications sent on behalf of the Lowenthal-Herzog

          Enterprise included, without limitation, the following:

                         a. Text messages sent between 2014 and 2018 from Lowenthal and other agents
                            of the Lowenthal-Herzog Enterprise concerning the loans, fake life insurance
                            policies, and other false representations made to induce the loans;

                         b. Emails sent between 2014 and 2018 from Lowenthal and other agents of the
                            Lowenthal-Herzog Enterprise concerning the loans, fake life insurance
                            policies, and other false representations made to induce the loans;

                         c. Bank wires made between 2014 and 2018 transferring the funds loaned by
                            Plaintiffs and transferring partial repayments; and

                         d. Upon information and belief, text messages, emails and bank wires between
                            2014 and 2018 concerning the investments in real property located without the
                            state in New Jersey, Pennsylvania, Connecticut, and Maryland.

                 128.    The email and text message communications were non-voice communications

          made over a network in or affecting interstate commerce.

                 129.    The Lowenthal-Herzog Enterprise’s acts of racketing constituted a pattern by

          virtue of, among other things, (i) the sheer number of interstate wire communications and
                                                           15



                                                       17 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                       INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 19   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 23
                                                                                     NYSCEF:  01/16/2020
                                            Pg 90 of 180



          fraudulently induced loans obtained by the Lowenthal-Herzog Enterprise; (ii) the occurrence of at

          least 26 separate transactions over a four-year period; (iii) the continuous nature of the schemes,

          whereby the Lowenthal-Herzog Enterprise induced Plaintiffs and others through fraudulent

          pretenses and fabricated documents to make loans, purportedly guaranteed by Herzog, and then

          used those funds for the personal benefit of the members of the Lowenthal-Herzog Enterprise;

          and (v) the common purpose, result and victims of these acts of racketeering, namely Plaintiffs,

          and similarly situated victims, who lost millions of dollars in fraudulently induced loans.

                    130.   Herzog knowingly and intentionally conducted the affairs of the Lowenthal-

          Herzog Enterprise through a pattern of racketeering activity, which injured Plaintiffs, in violation

          of 18 U.S.C. § 1962(c).

                    131.   Herzog, through the Lowenthal-Herzog Enterprise, defrauded Plaintiffs of no less

          than $1,787,838.

                    132.   Plaintiffs are entitled to treble damages in the amount of no less than $5.4 million.

                                         SECOND CLAIM FOR RELIEF
                           Conspiracy to Violate Federal Civil RICO, 18 U.S.C. 5 1962(d)
                                              (Against Philip Herzog)

                    133.   Plaintiffs repeat and reallege each of the foregoing allegations as if fully set forth

          herein.

                    134.   In violation of 18 U.S.C. § 1962(d), Herzog knowingly, willfully, and unlawfully

          conspired with Lowenthal and others to facilitate a scheme which included the operation and

          management of a RICO enterprise through a pattern of racketeering activity as described above.

                    135.   The conspiracy commenced at least as early as 2014 and ended in or around 2018.

                    136.   The conspiracy’s purpose was to extract money from Plaintiffs and other victims

          through fraud for the benefit of Herzog, Lowenthal and other members of the Lowenthal-Herzog


                                                             16



                                                         18 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                      INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 20   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 24
                                                                                     NYSCEF:  01/16/2020
                                            Pg 91 of 180



          Enterprise.

                    137.   Herzog committed at least one overt act in furtherance of such conspiracy. These

          acts in furtherance of the conspiracy include but are not limited to, providing Plaintiffs with

          worthless checks purporting to serve as collateral for the loans, to facilitate the Ponzi scheme as

          described above.

                    138.   The purpose of the acts Herzog engaged in was to advance the overall object of the

          conspiracy, and the harm to Plaintiffs was a reasonably foreseeable consequence of Herzog’s

          actions

                    139.   The unlawful actions of Herzog, and each of the co-conspirators, have directly,

          illegally, and proximately caused and continue to cause injuries to Plaintiff in its business or

          property in an amount to be determined at trial no less than $1,787,838.

                    140.   Plaintiffs are entitled to treble damages in the amount of no less than $5.4 million.

                                           THIRD CLAIM FOR RELIEF
                              Violation of New York General Obligations Law § 11-104
                                               (Against Philip Herzog)

                    141.   Plaintiffs repeat and reallege each and every allegation above as if fully set forth

          herein.

                    142.   Phillip Herzog provided four checks to Plaintiffs as collateral for the loans.

                    143.   Specifically, Herzog provided the following checks:

                           a. In May 2014, Herzog provided a signed check drawn on a Chase bank account
                              ending in 7684 made out to Dr. A. Gutterman in the amount of $50,000;

                           b. In June 2014, Herzog provided a signed check drawn on a Chase bank account
                              ending in 7684 made out to Dr. A. Gutterman in the amount of $85,000;

                           c. In November 2016, Herzog provided a signed check drawn on a Chase bank
                              account ending in 7165 made out to Dr. A. Gutterman in the amount of
                              $850,000;


                                                             17



                                                         19 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                     INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 21   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 25
                                                                                     NYSCEF:  01/16/2020
                                            Pg 92 of 180



                          d. In March 2017, Herzog provided a signed check drawn on a Chase bank
                             account ending in 7165 made out to Dr. A. Gutterman in the amount of
                             $100,000.

                   144.   Herzog also provided a signed blank check drawn on a Chase bank account ending

          in 7165.


                   145.   Upon information and belief, when Herzog provided these checks to Plaintiffs,

          Herzog knew or should have known that his bank accounts had insufficient funds to cover the

          amounts of the checks.

                   146.   Upon information and belief, Herzog never deposited sufficient funds into the

          accounts to cover the checks.

                   147.   Plaintiffs presented the checks for deposit, including the blank check written out

          for $70,000, but the checks were dishonored.

                   148.   Pursuant to General Obligations Law § 11-104, Herzog is liable to Plaintiffs for

          the “face amount of the check[s]” or $1,155,000.

                                          FOURTH CLAIM FOR RELIEF
                                        Fraud for the Provision of Bad Checks
                                               (Against Philip Herzog)

                   149.   Plaintiffs repeat and reallege each and every allegation above as if fully set forth

          herein

                   150.   Herzog issued four signed checks to Plaintiffs as collateral for Plaintiffs’ loans to

          the Lowenthal-Herzog Enterprise with a face value totaling $1,085,000.

                   151.   Herzog also issued a signed blank check to Plaintiffs as collateral for Plaintiffs’

          loans to the Lowenthal-Herzog Enterprise upon the understanding that the check would be used

          to cover any outstanding balance on the loans.

                   152.   The present outstanding balance of the loans made by Plaintiffs is 1,787,838.
                                                            18



                                                        20 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                      INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 22   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 26
                                                                                     NYSCEF:  01/16/2020
                                            Pg 93 of 180



                    153.   By tendering the checks to Plaintiffs, Herzog represented that the accounts on

          which the checks were drawn existed and would have sufficient funds to cover the checks when

          deposited by Plaintiffs.

                    154.   These representations were false.

                    155.   The accounts on which these checks were drawn did not have sufficient funds at

          the time they were issued or thereafter to cover the check

                    156.   As a direct and proximate consequence of Herzog’s false representations,

          Plaintiffs have been damaged in an amount of no less than $1,787,838.

                                            FIFTH CLAIM FOR RELIEF
                                              Aiding and Abetting Fraud
                                      (Against Philip Herzog and Ricky Lowenthal)

                    157.   Plaintiffs repeat and reallege each and every allegation above as if fully set forth

          herein.

                    158.   Lowenthal and Greenfield made the following false representations with the intent

          to deceive Plaintiffs:

                           a. In or about April 2014, Lowenthal falsely represented that he and the
                              Lowenthal-Herzog Enterprise intended to use a loan from Plaintiffs to finance
                              premiums for life insurance policies purchased by Lowenthal’s clients;

                           b. In or about August, 2014, June 2016, October 2016, Lowenthal signed
                              promissory notes in which he falsely represented that the Lowenthal-Herzog
                              Enterprise would repay Plaintiffs by certain dates while knowing the funds
                              would be used to perpetrate a Ponzi scheme and having no intention of
                              repaying the funds by the dates specified;

                           c. In or about September 2017, Lowenthal and Greenfield created phony life
                              insurance policies, provided them to Plaintiffs, and falsely represented that the
                              policies were authentic policies taken out by Lowenthal’s clients;

                           d. In or about September 2017, Lowenthal and Greenfield created a phony bank
                              statement from Wells Fargo, provided it to Plaintiffs, and falsely represented
                              that the statement showed $4.5 million in commission deposits associated with
                              the life insurance policies.
                                                             19



                                                         21 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                      INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 23   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 27
                                                                                     NYSCEF:  01/16/2020
                                            Pg 94 of 180




                    159.   Plaintiffs reasonably relied on these false representations and were induced to

          advancing approximately $3.3 million in loans to the Lowenthal-Herzog Enterprise.

                    160.   Herzog had actual knowledge of Lowenthal and Greenfield’s fraud.

                    161.   Herzog substantially assisted the fraud by, among other things, providing multiple

          signed checks to serve as collateral for the fraudulently procured loans and facilitating the

          engagement of the “professional” to threaten victims.

                    162.   Ricky had actual knowledge of Lowenthal, Greenfield, and Herzog’s fraud.

                    163.   Ricky substantially assisted the fraud by, among other things, facilitating the

          engagement of the “professional” to threaten victims.

                    164.   As a direct and proximate consequence of Herzog and Ricky’s substantial

          assistance, Plaintiffs have been damaged in an amount of no less than $1,787,838.

                                             SIXTH CLAIM FOR RELIEF
                                                  Unjust Enrichment
                                               (Against Ricky Lowenthal)

                    165.   Plaintiffs repeat and reallege each and every allegation above as if fully set forth

          herein.

                    166.   From 2014 to 2018, the Lowenthal-Herzog Enterprise solicited loans from

          Plaintiffs under the false pretense that the funds would be used to finance life insurance policies

          and that Plaintiffs would be repaid promptly.

                    167.   Plaintiffs loaned approximately $3.3 million to Lowenthal.

                    168.   Only approximately $1.5 million was repaid to Plaintiffs and $1,787,838 remains

          unpaid.

                    169.   Ricky has used Plaintiffs’ funds for her own purposes, including, by paying her

          family’s living expenses.
                                                             20



                                                         22 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                    INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 24   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 28
                                                                                     NYSCEF:  01/16/2020
                                            Pg 95 of 180



                 170.    It is unjust and inequitable for Ricky to retain Plaintiffs’ funds for her own

          personal benefit instead of repaying Plaintiffs.

                 171.    Plaintiffs have been damaged, and Ricky has been unjustly enriched, in an amount

          no less than $1,787,838.

                                              REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs request the following relief:

                 1.      Granting Plaintiff damages, in an amount to be proven at trial as follows:

                         a.      On Count 1, a judgment against Philip Herzog in treble damages of not less
                                 than $5,363,514;

                         b.      On Count 2, a judgment against Philip Herzog in treble damages of not less
                                 than $5,363,514;

                         c.      On Count 3, a judgment against Philip Herzog in the amount of $1,155,000
                                 for passing bad checks in violation of General Obligations Law § 11-104;

                         d.      On Count 4, a judgment against Philip Herzog in the amount of $1,787,838
                                 for fraudulently passing bad checks; and

                         e.      On Count 5, a judgment against Ricky Lowenthal in an amount no less
                                 than $1,787,838 for the unjust use and benefit of the Plaintiffs’ funds;

                 2.      Awarding punitive damages in an amount to be proven at trial against Defendants

          for their intentionally fraudulent and deceitful conduct;

                 3.      Awarding Plaintiffs all costs and fees incurred in connection with this action,

          including reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964;

                 4.      Pre- and post-judgment interest as permitted by law; and




                                                             21



                                                       23 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 25   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 29
                                                                                     NYSCEF:  01/16/2020
                                            Pg 96 of 180



                   5.    Awarding all such other and further relief as the Court deems proper.


          Dated:     New York, New York
                     January 16, 2020


                                                      SHER TREMONTE LLP


                                                      By: /s/ Justin M. Sher
                                                             Justin M. Sher
                                                             Justin J. Gunnell
                                                      90 Broad Street, 23rd Floor
                                                      New York, New York 10004
                                                      T: (212) 202-2600
                                                      jgunnell@shertremonte.com

                                                      Attorneys for Plaintiffs




                                                         22



                                                     24 of 25
FILED: KINGS COUNTY CLERK 01/16/2020 10:44 PM                                                                                                               INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  1        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 26  Main
                                                                            of    Document
                                                                               29 PageID
                                                                          RECEIVED       #: 30
                                                                                    NYSCEF: 01/16/2020
                                            Pg 97 of 180


                                                                                  VERIFICATION




           STATE        OF      NEW YORK                                     )
                                                                             ) ss.:
           COUNTY            OF KINGS                                        )




                       I, DR.       AHARON             GUTTERMAN                      being       duly      sworn,      deposes     and    says:


                       I have       read      the   foregoing          Verified       Compliant             and      know   the   cetmts         thereof.     The      same    is



           true   to my      knewledge,             except       as to matters          therein          stated    to   be upon    information          and   belief    and,


          as to those        matters,         I believe         them     to be true.




                                                                                                           Dr.    Aharon     Gutterman



          Subscribed          and     Sworn         to before          me
                 /64
          this            day    of        Tw-p,             2020




                    Notary           Public



                  SHELDON ELEFANT
            Notary Public, State of New
                                          York
                   No. 02EL6250150
                Qualified in Kings
                                   County
           Commission Expires Oct.
                                     24,2013




                                                                                              23




                                                                                       25 of 25
FILED: KINGS COUNTY CLERK 02/10/2020 06:10 PM                                                                                                                                          INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  3        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 27   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 31
                                                                                     NYSCEF:  02/10/2020
                                            Pg 98 of 180 SERVICE
                                                               I            DEP40VSKY                            LAWYER




                       SUPREME                 COURT                OF THE              STATE               OF      NEW YORK
                       COUNTY                OF KINGS
                       ____________..------                                                   -------X
                       DR.        AHARON                  GUTTERMAN,                           ET AL


                                                   Plaintiff(s),                                                                                              Index      No.     501256/2020


                                  -against-                                                                                                                   AFFIDAVIT                OF SERVICE


                      PHILIP            HERZOG,                ET AL


                                                   Defendant(s).
                      -----------------------------------------------X
                      STATE             OF    NEW YORK                            )
                                                   S.S.:
                      COUNTY                 OF ROCKLAND)                                                                     .




                                                   BRENDAN                  COLLISHAW,                             being          duly     sworn,          deposes       and    says     that     he is over      the


                      age    of    eighteen           years,         is employed                    by     the     attorney          service,         DLS,      INC.,      and     is not       a party    to this


                      action.

                                                                           28™
                                                   That     on      the                 day         of    JANUARY,                   2020,        at approximately               6:45PM,           deponent


                      served       a true          copy     of     the     SUMMONS,                         VERIFIED                     COMPLAINT,                   & NOTICE              OF


                      ELECTRONIC                       FILING              upon        RICKY                LOWENTHAL                           at 5 HOPAL              LANE,       MONSEY,                NY

                      10952        by     personally               delivering            and         leaving         the      same         with      PHILIP           HERZOG           at that     address.       a


                      person       of     suitable          age      and     discretion                  at that     address,             the     actual     place      of RICKY            LOWENTHAL.


                      At    the    time       of    service,         deponent                 asked         if RICKY               LOWENTHAL                     is in active          military       service     for


                      the    United          States        of America                 or for        the     State      in any            capacity          whatever       or dependent             upon       a


                      person       in     active       military           service             and        received          a negative             reply.


                                                   PHILIP           HERZOG                    is a WHITE               MALE,               approximately                50 years       of   age,     stands


                      approximately                  5 feet        9 inches           tall,      weighs            approximately                    170     pounds       with    BROWN              hair   and


                      BLUE         eyes.




D.L.S., Inc.
400 Rella Blvd.
Ste. 165
Suffern, NY 10901
845-639-7559
www.disnational.com


                                                                                                           1 of 2
FILED: KINGS COUNTY CLERK 02/10/2020 06:10 PM                                                                                                                                      INDEX NO. 501256/2020
NYSCEF DOC.20-06526-rdd
        CaseNO.  3        Doc 1 FiledDocument
              1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                Entered
                                                    Filed10/02/20
                                                          02/27/2021:04:18
                                                                   Page 28   Main
                                                                             of    Document
                                                                                29 PageID
                                                                           RECEIVED       #: 32
                                                                                     NYSCEF:  02/10/2020
                                            Pg 99 of 180
                                                                           DEMOVSKY                    LAWYER                      SERVICE
                                                                           PremierNationwideDocumentRetrievaland ProcessServiceContpany




                                                                             29™
                                                      That     on   the               day     of JANUARY,                        2020,         deponent          served       another      copy        of the


                      foregoing             upon         RICKY             LOWENTHAL                       by    first     class       mail,      by   enclosing           a true       copy     thereof        in   a

                                                                                                                                                                              CONFIDENTIAL"
                      securely         sealed            and      postpaid          wrapper         with        the      words       "PERSONAL                     AND

                      written         on        the    same       envelope,          and      not   indicating              on the        outside         that      it is from      an attorney            or


                      concerns             an action            against       the    person         to be served,                and     depositing              the   same      into    an official


                      depository                maintained            by     the    Government                  of the      United         States,        Village         of Florida,          State    of New


                      York,       addressed                  as follows:



                      RICKY           LO WENTHAL
                      5 HOPAL                   LANE
                      MONSEY,                    NY      1095




                      BRENDAN                     COLLISHAW


                      Sworn        to before             mftfli
                      29™
                                day        of    J     NUA             , 2020




                      NO                              BLYC


                                            JONATHAN RIPPS
                                  NoTARY PUBLIC, STATE OF NEW YORK
                                             NO. 01R16109718
                                    QUALIFIED IN NEW YORK COUNTY
                                   COMMISSION EXPIRES MAY 17, 2020




D.LS., Inc.
400 Rella Blvd.
Ste. 165
Suffern, NY 10901
845-639-7559
www.disnational.com


                                                                                                    2 of 2
  FILED: KINGS COUNTY CLERK 02/10/2020 06:10 PM                                                                                                                                  INDEX NO. 501256/2020
  NYSCEF DOC.20-06526-rdd
          CaseNO.  2        Doc 1 FiledDocument
                1:20-cv-01081-AMD-LB    10/02/20 1-1
                                                  Entered
                                                      Filed10/02/20
                                                            02/27/2021:04:18
                                                                     Page 29   Main
                                                                               of    Document
                                                                                  29 PageID
                                                                             RECEIVED       #: 33
                                                                                       NYSCEF:  02/10/2020
                                              Pg 100 of 180
                                                                                   DEMOVSKY                      LAWYER                 SERVICE
                                                                                                       DVEde.Document
                                                                                                                   RètrievalándProcessServiceCompány




                          SUPREME                  COURT              OF THE              STATE              OF NEW           YORK
                          COUNTY                  OF KINGS
                          -----------------------------------------------X
                         DR.       AHARON                    GUTTERMAN,                          ET AL


                                                      Plaintiff(s),                                                                                   Index      No.      501256/2020


                                       -against-                                                                                                      AFFIDAVIT                 OF SERVICE


                         PHILIP            HERZOG,                 ET AL


                                                    Defendant(s).
                         ---------------------------------                                         -----X
                         STATE            OF NEW YORK                               )
                                                      S.S.:
                         COUNTY                   OF ROCKLAND)



                                                    BRENDAN                    COLLISHAW,                       being       duly      sworn,       deposes       and    says          that    he is over            the


                         age      of   eighteen           years,       is employed                 by     the   attorney        service,       DLS,     INC.,       and       is not         a party         to this


                         action.

                                                                             28™
                                                    That       on     the                 day      of    JANUARY,               2020,      at approximately                6:45PM,              deponent


                         served         a true      copy       of the        SUMMONS,                        VERIFIED              COMPLAINT,                 & NOTICE                 OF


                         ELECTRONIC                       FILING             upon        PHILIP             HERZOG            at 5 HOPAL              LANE,        MONSEY,                    NY        10952         by


                         personally            delivering             and     leaving            the     same     with      PHILIP         HERZOG             at that      address.             At     the     time


                         of service,           deponent             asked         PHILIP           HERZOG                whether        HE is in active           military            service        for      the


                         United          States      of America               or for        any        state    in the      United      States      in any      capacity         whatever               or


                         dependent             upon       a person           in    active         military        service       and     received       a negative            reply.


                                                   PHILIP             HERZOG                    is a WHITE           MALE,            approximately             50 years         of      age,     stands


                         approximately                 5 feet         9 inches          tall,     weighs        approximately              170     pounds        with      BROWN                 hair        and


                         BLUE          eyes.




                         BREÑDAN                   COLLISHAW


D.LS., Inc•              SWOrn         to before          me t is                                       JONATHAN RIPPS
400 Rella Blvd.          29™                                                                    NOTARY PUBUC, 5 TE OF NEW YORK
                                   day     ofJA           U           Y,     2020
Ste. 165
                                                                                                  QUAUFlED IN NEW YORK COUNTY
Suffern, NY 10901                                                                                COMMISSION EXPIRES MAY I7, 2020
845-639-7559
                    /"
                                            . .
www.disnational.c          O                        BLI



                                                                                                            1 of 1
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 101 of 180




                            EXHIBIT G
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 102 of 180




                                                                   EXHIBIT G
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 103 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 104 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 105 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 106 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 107 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 108 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 109 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 110 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 111 of 180




                           EXHIBIT H
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 112 of 180




                                                                   EXHIBIT H
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 113 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 114 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 115 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 116 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 117 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 118 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 119 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 120 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 121 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 122 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 123 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 124 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 125 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 126 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 127 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 128 of 180




                            EXHIBIT I
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 129 of 180




                                                                   EXHIBIT I
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 130 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 131 of 180




                            EXHIBIT J
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 132 of 180




                                                                   EXHIBIT J
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 133 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 134 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 135 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 136 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 137 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 138 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 139 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 140 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 141 of 180




                           EXHIBIT K
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 142 of 180




                                                                     EXHIBIT K
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 143 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 144 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 145 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 146 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 147 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 148 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 149 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 150 of 180




                            EXHIBIT L
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 151 of 180




                                                                     EXHIBIT L
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 152 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 153 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 154 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 155 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 156 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 157 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 158 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 159 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 160 of 180




                           EXHIBIT M
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 161 of 180




                                                                   EXHIBIT M
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 162 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 163 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 164 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 165 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 166 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 167 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 168 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 169 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 170 of 180




                            EXHIBIT N
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 171 of 180




                                                                     EXHIBIT N
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 172 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 173 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 174 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 175 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 176 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 177 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 178 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 179 of 180
20-06526-rdd   Doc 1   Filed 10/02/20 Entered 10/02/20 21:04:18   Main Document
                                   Pg 180 of 180
